Exhibit 10.23

MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS

AND FIXTURE FILING

TABLE OF CONTENTS

 

          PAGE

1.

   Payment of Indebtedness    6

2.

   Covenants of Title    6

3.

   Usury    7

4.

   Impositions    7

5.

   Tax Deposits    8

6.

   Change in Taxes    10

7.

   Insurance    10

8.

   Insurance/Condemnation Proceeds    12

9.

   Restoration Following Fire and Other Casualty or Condemnation    13

10.

   Disposition of Condemnation or Insurance Proceeds    17

11.

   Fire and Other Casualty; Self-Help    18

12.

   Rent Insurance Proceeds    18

13.

   Repair; Alterations; Waste; Environmental    19

14.

   Environmental Indemnification    20

15.

   Independence of Security    20

16.

   No Other Liens    20

17.

   Management    21

18.

   [Omitted]    21

19.

   Sidewalks, Municipal Charges    21

20.

   Assignment of Rents and Leases    22

21.

   Future Leases    23

22.

   [Omitted]    23

23.

   Operating Agreement/Easement Agreements    23

24.

   Events of Default    24

25.

   Remedies Upon Default    25

26.

   Receiver    28

27.

   [Omitted]    29

28.

   Prepayment Fees    29

29.

   Acceleration Interest    29

30.

   Late Charge    29

31.

   Waiver of Statutory Rights    30

32.

   Security Interest    30



--------------------------------------------------------------------------------

33.

   Right of Entry    31

34.

   Estoppel Certificate    31

35.

   Annual Statements    31

36.

   Rights Cumulative    33

37.

   Subrogation    33

38.

   No Waiver    33

39.

   Mortgage Extension    33

40.

   Indemnification    33

41.

   Nonrecourse    34

42.

   Attorneys’ Fees    35

43.

   Administrative Fees    36

44.

   [Omitted]    36

45.

   Protection of Security; Costs and Expenses    36

46.

   Notices    37

47.

   Release    37

48.

   Applicable Law    38

49.

   [Omitted]    38

50.

   Invalidity    38

51.

   Captions    38

52.

   Modifications    38

53.

   Bind and Inure    38

54.

   Replacement of Note    38

55.

   Time of the Essence    38

56.

   Business Day    38

57.

   [Omitted]    38

58.

   Authority of Mortgagee    39

59.

   Waivers of Operating Tenant    39

60.

   Obligor’s Financial Condition    41

61.

   Statutory Condition; Statutory Power of Sale    41

62.

   Fixture Filing    41

EXHIBIT A - Legal Description



--------------------------------------------------------------------------------

Recording Requested By and

After Recording, Return to:

Bruce A. Douglas

Bingham McCutchen LLP

One State Street

Hartford, CT 06103

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF

RENTS AND LEASES AND FIXTURE FILING

MASSACHUSETTS

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) is made as of the 6th day of December, 2005 by HH
BOSTON BACK BAY LLC, a Delaware limited liability company and having its
principal place of business at c/o Highland Hospitality Corporation, 8405
Greensboro Drive, Suite 500, McLean, Virginia 22102 (“Borrower”) and HHC TRS OP
LLC, a Delaware limited liability company, having its principal place of
business at c/o Hospitality Corporation, 8405 Greensboro Drive, Suite 500,
McLean, Virginia 22102 (“Operating Tenant” and, together with Borrower,
collectively referred to herein as “Mortgagor”), to CONNECTICUT GENERAL LIFE
INSURANCE COMPANY, a Connecticut corporation, having its principal place of
business at c/o CIGNA Realty Investors, 280 Trumbull Street, Hartford,
Connecticut 06103, Attention: Debt Asset Management, H-11G (hereinafter referred
to as “Mortgagee”).

W I T N E S S E T H:

THAT, to secure (i) payment to Mortgagee of the principal indebtedness of
Sixty-Nine Million and No/100 Dollars ($69,000,000.00), together with interest
thereon (the “Loan”), as evidenced by that certain Promissory Note of even date
herewith in the original principal amount of Sixty-Nine Million and No/100
Dollars ($69,000,000.00) from Borrower, payable to Mortgagee (the “Note”), and
any renewals, extensions or modifications thereof (including, without
limitation, any modification increasing the Interest Rate (defined in the Note),
the principal amount, the monthly payments or extending the maturity date) with
the final payment of the entire outstanding balance of the Note being due and
payable on January 1, 2013, in and by which Note the Mortgagor promises to pay
the said principal indebtedness and interest at the rate and in installments as
provided in the Note, (ii) the performance of the covenants herein contained and
the payment of any monies expended by Mortgagee in connection therewith,
(iii) the payment of all obligations and the performance of all covenants of
Mortgagor under any other loan documents, agreements or instruments between
Mortgagor and Mortgagee given in connection with or related to this Mortgage or
the Note and (iv) any and all additional advances made by Mortgagee to protect
or preserve the Security (hereinafter defined) or the security



--------------------------------------------------------------------------------

interest created hereby on the Security, or for taxes, assessments, or insurance
premiums as hereinafter provided or for performance of any of Mortgagor’s
obligations hereunder or for any other purpose provided herein (whether or not
the original Mortgagor remains the owner of the Security at the time of such
advances) (all of the aforesaid indebtedness and obligations being herein called
the “Indebtedness”, and all of the documents, agreements and instruments now or
hereafter evidencing or securing the repayment of, or otherwise pertaining to,
the Indebtedness being herein collectively called the “Loan Documents”),
Mortgagor does hereby mortgage, grant with MORTGAGE COVENANTS, UPON THE
STATUTORY CONDITION AND WITH THE STATUTORY POWER OF SALE, bargain, sell, assign,
pledge, transfer, and convey unto Trustee and to Trustee’s successors and
assigns, in trust, with power of sale and right of entry and possession forever,
all of the following described land, improvements real and personal property,
rents and leases, and all of its estate, right, title and interest therein and
thereto (hereinafter collectively called the “Security”).

The real property described in Exhibit A attached hereto and made a part hereof,
situated, lying and being in the City of Boston, Suffolk County, Massachusetts
(the “Land”);

TOGETHER with all buildings and other improvements now or hereafter located on
the Land or any part thereof including but not limited to, all extensions,
betterments, renewals, renovations, substitutes and replacements of, and all
additions and appurtenances to the Security (the “Improvements”);

TOGETHER with all of the right, title and interest of Debtor with regard to any
and all air rights appurtenant to the ownership of the Land (the “Air Rights”);

TOGETHER with all of the right, title and interest, if any, of Mortgagor in and
to the land lying in the bed of any street, road, highway or avenue in front of
or adjoining the Land to the center lines thereof;

TOGETHER with (to the extent assignable) all of the right, title and interest,
if any, that Mortgagor may have in the right to use, in connection with the
operation of the Security, the name “Hilton” and any other name similar thereto,
and any other licenses, trademarks, service marks or trade names, and good will
associated therewith, used in connection with the Security;

TOGETHER with all easements now or hereafter located on or appurtenant to the
Land and/or Improvements or under or above the same or any part thereof,
rights-of-way, licenses, air rights, permits, approvals, and privileges,
belonging or in any way appertaining to the Land and/or Improvements including
without limitation (i) any drainage ponds or other like drainage areas not
located on the Land which may be required for water run-off, (ii) any easements
necessary to obtain access from the Land to such drainage areas, or to any other
location to which Mortgagor has a right to drain water or sewage, (iii) any land
required to be maintained as undeveloped land by the zoning rules and
regulations applicable to the Real Property, and (iv) any easements and
agreements which are or may be established to allow inter alia, parking (whether
on-site or off-site), satisfactory ingress to, egress from and operation of the
Real Property, and any other easement agreement or covenant or benefit as to
land use (collectively, the “Easement Agreements”);

 

2



--------------------------------------------------------------------------------

TOGETHER with any and all awards heretofore made and hereafter to be made by any
municipal or other governmental authorities to the present and all subsequent
owners of the Security for the taking of all or any portion of the Security by
power of eminent domain, including, without limitation, awards for damage to the
remainder of the Security and any awards for any change or changes of grade of
streets affecting the Security, which said awards are hereby assigned to
Mortgagee, and Mortgagee, at its option, is hereby authorized, directed and
empowered to collect and receive the proceeds of any such awards from the
authorities making the same and to give proper receipts and acquittances
therefore, and, subject to the terms hereof, to apply the same toward the
payment of the Indebtedness, notwithstanding the fact that such amount may not
then be due and payable; and Mortgagor hereby covenants and agrees to and with
Mortgagee, upon request by Mortgagee, to make, execute and deliver, at
Mortgagor’s expense, any and all assignments and other instruments sufficient
for the purpose of assigning the aforesaid awards to or for the benefit of
Mortgagee, free, clear and discharged of any and all encumbrances of any kind or
nature whatsoever (all of the foregoing Land, Improvements, rights, easements,
rights-of-way, licenses, privileges, and awards, collectively, the “Real
Property”);

TOGETHER with all proceeds, insurance or otherwise, paid for the damage done to
any of the Security and all proceeds of the conversion, voluntarily or
involuntarily, of any of the Security into cash or liquidated claims;

TOGETHER with all fixtures, machinery, equipment, furniture, goods, and every
other article of personal property, tangible and intangible, now or hereafter
attached to or used in connection with the Real Property, or placed on any part
thereof and whether or not attached thereto, appertaining or adapted to the use,
management, operation or improvement of the Real Property, insofar as the same
and any reversionary right thereto may now or hereafter be owned or acquired by
Mortgagor, including, but without limitation, all goods, supplies, equipment,
appliances, implements, furniture, furnishings, fixtures, machinery, inventory
and construction materials and all personal property used in the operation of a
hotel on the Real Property, including, without limiting the generality of the
foregoing, all hotel furniture, furnishings and equipment, heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevator, escalator, air
conditioning and communication plants or systems with appurtenant fixtures;
vacuum cleaning systems; call systems; sprinkler systems and other fire
prevention and extinguishing apparatus and materials; all telephone, computer
and other electronic equipment and appurtenances thereto, including any software
owned by Mortgagor and necessary for the operation of the Security (except to
the extent the transfer thereof would cause a material breach of any licensing
agreement in connection therewith) but expressly excluding software that is
owned by or licensed to the Manager under the Management Agreement (as such
terms are defined below); and all other machinery, pipes, poles, appliances,
equipment, wiring, fittings, panels and fixtures; and any proceeds therefrom,
any replacements thereof or additions or accessions thereto; curtains,
draperies, hangings, televisions, radios, phonographs and stereo equipment,
pianos, organs, paintings, pictures, frames, sculptures, mirrors, lamps,
bric-a-brac, vases, ornaments, carpets, rugs, beds, springs, mattresses,
bedding, pillows, blankets, comforters, spreads, bed linens, vanities,
secretaries, bureaus, chiffonniers, chests, love seats, benches, night stands,
costumers, smoking stands, sand jars, statuary, china, glassware, table linens,
towels, bath mats, shower curtains, hollowware, flatware, cutlery, cooking,
baking, and other kitchen utensils and apparatus, crockery, kettles, pots, pans,
pails, toasters, mixers, trays, racks, electric irons and

 

3



--------------------------------------------------------------------------------

apparatus, bathroom furniture and furnishings, hamperettes, cash registers,
typewriters, typewriter stands, adding machines, calculators, comptometers,
multilith machines, addressographs, graphotypes, time stamps, time recorders,
posting machines, bookkeeping machines, checking machines, payroll machines,
computer reservation systems, accounting and other computer software, and other
office and accounting equipment, drills, presses, planers, saws, and other
tools, scales, uniforms, and all other tangible personal property used or to be
used or placed or to be placed in the rooms, halls, lounges, offices, lobbies,
lavatories, basements, cellars, vaults and other portions of said Real Property
or any building or buildings hereafter constructed or erected thereon, whether
herein enumerated or not, and whether or not contained in any such building, and
which are used or useful in the operation and maintenance thereof, or in the
business conducted therein, including the operation of any restaurants on the
Real Property by or on behalf of Mortgagor, including but not limited to all
restaurant furnishings and equipment, foodstuffs, and beverages, including (to
the extent assignable or transferable) wine and other alcoholic beverages owned
by Mortgagor, and all replacements and substitutions for all personal property
from time to time be located, placed, installed or used in or upon, or procured
for use, or useful in connection with the operation of the whole, or any useful
part of, the Real Property (the foregoing items of furniture, furnishings,
fixtures and equipment collectively are referred to as “FF&E”); provided,
however, FF&E shall not include any of the foregoing items which are owned by
parties other than Mortgagor including, but not limited to, any tenants of the
Real Property or the operator under any management agreement; and all building
materials, supplies and other property delivered to the Real Property for
incorporation into the Improvements thereon, all of which, to the extent
permitted by law, are declared to be a part of the realty and covered by the
lien hereof, but said lien shall not cover any fixture, machinery, equipment or
article of personal property which is owned by a tenant, other than Operating
Tenant, provided said fixture, machinery, equipment or article of personal
property is not permanently affixed to the realty and may be removed without
material damage thereto and is not a replacement of any item which shall have
been subject to the lien hereof, but said lien shall include any other fixture,
machinery, equipment or article of personal property so incorporated into the
Improvements so as to constitute realty under applicable law, whether or not
owned by Mortgagor;

TOGETHER with all of Mortgagor’s books of account and records relating to the
Security, including, without limitation, all information stored on computers and
software to the extent relating thereto;

TOGETHER with all (i) contracts, agreements, assignable permits and licenses,
including occupancy permits, business licenses and liquor licenses, warranties
and representations relating to or governing the use, occupancy, operation,
management, hotel group, name or chain affiliation and/or guest reservation
system, repair or service of the Real Property, (ii) all agreements with credit
card issuers, sponsors or administrators, (iii) all rights to payment for the
rental of guest rooms, banquet rooms, retail premises and other facilities on
the Real Property, (iv) all rights to payment from any credit/charge card
organization or entity such as or similar to, and including, without limitation,
the organizations or entities which sponsor and administer the American Express
Card, the Discovery Card, the Visa Card, the Carte Blanche Card, the Diners Club
card and the MasterCard; and (v) all leases, occupancy agreements, registration
and concession agreements, and commitments to provide rooms or facilities in the
future to the extent that they are not solely interests in real estate,
including all amendments, modifications and supplements to any of the foregoing;

 

4



--------------------------------------------------------------------------------

TOGETHER with all cars, trucks, trailers, construction and earth moving
equipment and other vehicles owned by Mortgagor covered by a certificate of
title law of any state used in the operation of the Real Property and all tires
and other appurtenances to any of the foregoing;

TOGETHER with all of Mortgagor’s right, title and interest of in, to and under
that certain Lease Agreement dated as of October 24, 2005 (the “Operating
Lease”), by and between Borrower and Operating Tenant;

TOGETHER with all of Mortgagor’s right, title and interest as lessee in, to and
under any equipment or personal property leases (the “Personalty Leases”) for
the lease of any furniture, equipment and/or other personal property used by
Mortgagor in the operation of the Improvements or otherwise located on the Real
Property (the “Leased Personalty”).

TOGETHER with all of Mortgagor’s right, title and interest in, to and under that
certain Management Agreement dated October 24, 2005, by and between Hilton
Hotels Corporation, a Delaware corporation (“Manager”) and Operating Tenant (the
“Management Agreement”);

TOGETHER with all of Mortgagor’s right, title and interest in, to and under that
certain Franchise License Agreement (Hilton Boston Back Bay) having an effective
date of October 24, 2005 by and between Hilton Inns, Inc., a Delaware
corporation and Operating Tenant;

TOGETHER with all contracts for sale and leases in the nature of sales of the
Real Property, or any portion thereof, now and hereafter entered into and all
right, title and interest of Mortgagor thereunder, including, without
limitation, cash or securities deposited thereunder to secure performance by the
lessees or contract purchasers; all letter of credit rights; all proceeds and
revenues arising from or out of the Real Property or any part thereof including,
without limitation, room revenues, banquet revenues and cancellation payments
relating to the use and enjoyment of the Real Property; all sanitary sewer,
drainage, water and utility service agreements benefiting the Real Property or
any part thereof, together with all accounts, accounts receivable, credit card
receipts, contract rights, reserve accounts required to be established hereunder
or under any management agreement affecting the Real Property; inventory,
operating supplies, general intangibles, documents, instruments and chattel
paper and proceeds of any of the foregoing arising from or in connection with
the Real Property, including all books and records in connection with the
operations of the Real Property; and all rights of Mortgagor under any leases,
covenants, agreements, restrictions or declarations recorded with respect to, or
as an appurtenance to, the Real Property or any part thereof (all of the
tangible and intangible personal property described in this and the previous
nine paragraphs collectively, the “Personal Property”);

TOGETHER with all of the right, title and interest of Mortgagor in and to all
and singular the tenements, hereditaments and appurtenances belonging to or in
any way pertaining to the Security; all the estate, right, title and claim
whatsoever of Mortgagor, either in law or in equity, in and to the Security; and
any and all other, further or additional title, estate, interest or right which
may at any time be acquired by Mortgagor in or to the Security, and if Mortgagor

 

5



--------------------------------------------------------------------------------

shall at any time acquire any further estate or interest in or to the Security,
the lien of this Mortgage shall attach, extend to, cover and be a lien upon such
further estate or interest automatically without further instrument or
instruments, and Mortgagor, upon request of Mortgagee, shall execute such
instrument or instruments as shall reasonably be requested by Mortgagee to
confirm such lien;

TO HAVE AND TO HOLD the Security, and each and every part thereof, unto the
Mortgagee and its successors and assigns, for the purposes and uses herein set
forth.

UPON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth;

PROVIDED, HOWEVER, that if Mortgagor pays or causes to be fully and irrevocably
paid to Mortgagee all sums secured by this Mortgage on the dates and in the
manner provided in the Note and in this Mortgage, and observes and performs all
of the terms, conditions and obligations contained in this Mortgage and the
Note, then the estate, right, title and interest of the Mortgagee in and to the
Security shall cease, and upon proof being given to the satisfaction of the
Mortgagee that the Indebtedness has been paid or satisfied according to the
terms of the Note, and that all of Mortgagor’s obligations under this Mortgage
have been fully satisfied, and upon payment of all fees, costs, charges and
liabilities chargeable to or incurred by the Mortgagee pursuant to the Note or
otherwise provided for in this Mortgage, the Mortgagee shall, on receipt of a
written request therefore from Mortgagor, and at Mortgagor’s sole expense,
(a) release and discharge the lien of this Mortgage, (b) deliver to Mortgagor
the original Note, and (c) transfer and deliver to Mortgagor, without warranty,
any security which is then subject to the lien of this Mortgage and is in
Mortgagee’s possession.

AND, Mortgagor hereby further covenants, agrees and warrants as follows:

1. Payment of Indebtedness. Mortgagor will pay the principal indebtedness and
interest thereon in accordance with the provisions of the Note and all
prepayment fees, late charges and fees required thereunder, and all extensions,
renewals, modifications, amendments and replacements thereof, and will keep and
perform all the covenants, promises and agreements, and pay all sums provided in
(i) the Note or any other promissory note or notes at any time hereafter issued
to evidence the Indebtedness, (ii) this Mortgage and (iii) any and all other
Loan Documents, all in the manner herein or therein set forth. If, at any time
in the future transfers shall occur such that Mortgagor shall become more than
one party, then each of the entities constituting a Mortgagor shall be fully
liable for such payment and performance, and such liability shall be joint and
several, subject to all of the terms and provisions of Section 41 of this
Mortgage.

2. Covenants of Title. Borrower has good and indefeasible fee simple title to
the entire Land and the Air Rights, has absolute unencumbered title to the
Improvements, the Personal Property (other than the Leased Personalty) and the
Personalty Leases, and has good right and full power to sell, mortgage and
convey the same; the Security is free and clear of easements, restrictions,
liens, leases and encumbrances, except those easements, restrictions, liens,
leases and encumbrances listed on Schedule B of the policy or policies of title
insurance delivered to Mortgagee as of the recordation of this Mortgage (the
“Permitted Encumbrances”),

 

6



--------------------------------------------------------------------------------

to which this Mortgage is expressly subject, or which may hereafter be created
in accordance with the terms hereof; and Borrower will warrant and defend title
to the Security against all claims and demands whatsoever except the Permitted
Encumbrances. Mortgagee shall have the right, at its option and at such time or
times as it, in its sole discretion, shall deem necessary, to take whatever
action it may deem necessary to defend or uphold the lien of this Mortgage or
otherwise enforce any of the rights of Mortgagee hereunder or any obligation
secured hereby, including without limitation, the right to institute appropriate
legal proceedings for such purposes.

3. Usury. All agreements between Mortgagor and Mortgagee, whether now existing
or hereafter arising and whether written or oral, are hereby limited so that in
no contingency, whether by reason of acceleration of the maturity of the Note or
otherwise, shall the interest contracted for, charged or received by Mortgagee
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to Mortgagee in
excess of the maximum lawful amount, the interest payable to Mortgagee shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance Mortgagee shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal of the
Note and not to the payment of interest, or if such excessive interest exceeds
the unpaid balance of principal of the Note such excess shall be promptly
refunded to Mortgagor. All amounts paid or agreed to be paid to Mortgagee for
the use, forbearance, or detention of the Indebtedness, whether designated as
interest herein or judicially or otherwise interpreted or deemed to be interest,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full period until payment in full of the
principal (including the period of any renewal or extension of the Note) so that
the interest on the Note for such full period shall not exceed the maximum
amount permitted by applicable law. The terms “maximum amount permissible under
applicable law”, “the maximum lawful amount,” and similar terms refer to the law
in effect on the date of the first disbursement of the Note; provided that if it
subsequently becomes lawful to charge more interest on the Note, then such terms
shall refer to the maximum interest which may from time to time be lawfully
charged. This paragraph shall control all agreements with respect to the Loan
between Mortgagor and Mortgagee.

4. Impositions. Mortgagor shall pay, or cause to be paid pursuant to the
Management Agreement (or any Replacement Agreement, as defined below), not later
than the last day on which the same may be paid without penalty or interest, all
real estate taxes and payments due in lieu of real estate taxes (collectively,
the “Real Estate Taxes”) (unless there shall be in full force and effect a Tax
Escrow Agreement [defined in Section 5 hereinbelow] with respect to which
Mortgagor shall have performed its obligations), and any municipal sewer rents,
municipal water charges, municipal electric and all other municipal and
governmental assessments, rates, charges, or impositions which are secured by
liens on the Real Property (including the Real Estate Taxes, collectively
hereinafter referred to as “Impositions”) which now or hereafter are imposed by
law upon the Security, whether relating directly to the Security or to property
adjoining or abutting the Security. If any Imposition is not paid within the
time hereinabove specified, Mortgagee shall have the right to pay the same,
together with any penalty and interest thereon, and the amount or amounts so
paid or advanced shall forthwith be payable by Mortgagor to Mortgagee and shall
be secured by the lien of this Mortgage; but Mortgagor

 

7



--------------------------------------------------------------------------------

may in good faith contest, at Mortgagor’s sole cost and expense, by proper legal
proceedings, the validity or amount of any Imposition, on the condition that
Mortgagor first shall deposit with or provide evidence to Mortgagee that Manager
has escrowed an amount sufficient to pay such contested Imposition, as security
for the payment of such contested item, an amount equal to the contested item
plus all penalties and interest which would be payable if Mortgagor is
ultimately required to pay such contested item, and on the further condition
that no amount so contested may remain unpaid for such length of time as shall
permit the Security, or the lien thereon created by the item being contested, to
be sold for the nonpayment thereof, or as shall permit an action, either of
foreclosure or otherwise, to be commenced by the holder of any such lien.
Mortgagor will not claim any credit on, or make any deduction from the
Indebtedness by reason of the payment of, any Imposition.

Mortgagor hereby assigns to Mortgagee all rights of Mortgagor now or hereafter
arising in and to the refund of any Imposition and any interest thereon. If
following receipt of any such refund by Mortgagee there exists no Event of
Default hereunder, then Mortgagee shall pay over the same to Mortgagor promptly;
if there exists an Event of Default hereunder, Mortgagee may apply said refund
in reduction of the Indebtedness in whatever order Mortgagee may elect.

5. Tax Deposits. Mortgagor and Mortgagee have entered into a certain Real Estate
Tax Escrow and Security Agreement of even date herewith (the “Tax Escrow
Agreement”), the terms of which provide for the escrow and payments of money
with respect to Real Estate Taxes imposed on the Real Property under certain
circumstances as described therein. Notwithstanding the provisions of Section 4
hereof, Mortgagor covenants to perform its obligations under the Tax Escrow
Agreement and Mortgagee has agreed that Mortgagor may perform its obligations
under this Mortgage with respect to the Real Estate Taxes in accordance with the
Tax Escrow Agreement. During any period that Mortgagor shall be in default under
the Tax Escrow Agreement, or the Tax Escrow Agreement shall be terminated for
any reason, or in the event that the Tax Escrow Agreement becomes ineffective or
otherwise unenforceable, then the balance of the terms and conditions of this
Section 5 shall be applicable and control with respect to the payment of Real
Estate Taxes imposed on the Real Property.

On receipt of the Activation Notice (as defined in the Tax Escrow Agreement),
Mortgagor shall thereafter deposit with Mortgagee, or with an escrow agent
selected by Mortgagee, commencing on the Activation Date (as defined in the Tax
Escrow Agreement) and on the first day of each calendar month thereafter (each
of which dates is hereinafter called the “monthly tax deposit date”) until the
payment in full of the Indebtedness, a sum equal to one-twelfth (1/12) of the
Real Estate Taxes to be levied, charged, assessed or imposed upon or for the
Security within one (1) year after said monthly tax deposit date. If on any
monthly tax deposit date the amount of Real Estate Taxes to be levied, charged,
assessed or imposed within the ensuing one year period shall not be fixed, such
amount for the purpose of computing the deposit to be made by Mortgagor
hereunder, shall be reasonably estimated by Mortgagee based upon prior payments
of Real Estate Taxes imposed on the Real Property, with appropriate adjustment
when such amount is fixed.

The sums deposited by Mortgagor under this Section 5 shall be held in an
interest bearing account with interest being retained by Mortgagee and free of
trust except to the extent,

 

8



--------------------------------------------------------------------------------

if any, that applicable law shall otherwise require and applied in payment of
the Real Estate Taxes when due. Mortgagor or Manager on behalf of Mortgagor
shall give fifteen (15) days’ prior written notice to Mortgagee in each instance
when an Imposition is due, specifying the Imposition to be paid and the amount
thereof, the place of payment and the last day on which the same may be paid in
order to be within the time limit specified in Section 4 hereof entitled
“Impositions”.

Notwithstanding the foregoing provision, so long as Mortgagor holds title to and
controls the Security, Impositions are paid in full when due and there has
occurred no Event of Default, or any state of facts which, with the passage of
time or giving of notice, or both, would constitute an Event of Default under
the Loan Documents, the interest earned by such escrows, less reasonable escrow
costs, will, at Mortgagor’s option, be (i) credited to Mortgagor against escrow
payments next becoming due, or (ii) paid to Mortgagor on each real estate tax
payment date.

If for any reason the sums on deposit with Mortgagee as escrow agent under this
Section shall not be sufficient to pay any Real Estate Taxes within the time
specified in Section 4 hereof, then Mortgagor shall, on the earlier of (A) three
(3) Business Days prior to the date the payment of such Impositions becomes
delinquent or (B) within ten (10) Business Days after notice by Mortgagee,
deposit sufficient sums so that Mortgagee may pay such Real Estate Taxes in
full, together with any penalty and interest thereon. Mortgagee may change its
estimate of Real Estate Taxes for any period, on the basis of a change in an
assessment or tax rate or on the basis of a prior miscalculation, in which event
Mortgagor shall deposit with Mortgagee as escrow agent within ten (10) Business
Days after demand the amount of any excess of the deposits which would
theretofore have been payable under the revised estimate over the sums actually
deposited.

If any Real Estate Taxes shall be levied, charged, assessed or imposed upon or
for the Security, or any portion thereof, and if such Real Estate Taxes shall
also be a levy, charge, assessment or imposition upon or for any other premises
not covered by the lien of this Mortgage, then the computation of the amounts to
be deposited under this Section 5 shall be based upon the entire amount of such
Real Estate Taxes and Mortgagor shall not have the right to apportion any
deposit with respect to such Real Estate Taxes.

Upon an assignment of this Mortgage, Mortgagee shall have the right to arrange
to transfer all amounts deposited and still in its possession to the assignee
and Mortgagee shall thereupon be completely released from all liability with
respect to such deposit and Mortgagor or owner of the Security shall look solely
to the assignee or transferee in reference thereto.

Upon the payment in full by Mortgagor of the entire Indebtedness, any sums then
held by Mortgagee under this Section 5 shall be promptly refunded to Mortgagor.

All amounts deposited shall be held by Mortgagee as additional security for the
sums secured by this Mortgage, and Mortgagor hereby grants to Mortgagee a
security interest in such sums, and upon the occurrence of an Event of Default
hereunder Mortgagee may, in its sole and absolute discretion, apply said amounts
to the payment of the Indebtedness in whatever order Mortgagee may elect.

 

9



--------------------------------------------------------------------------------

Immediately upon receipt of such by Mortgagor, Mortgagor shall deliver to
Mortgagee copies of all notices, demands, claims, bills, and receipts in
relation to the Impositions.

6. Change in Taxes. In the event any tax shall be due or become due and payable
to the United States of America, the Commonwealth of Massachusetts or any
political subdivision thereof with respect to the execution and delivery or
recordation of this Mortgage or any other Loan Document or the interest of
Mortgagee in the Security except for taxes in the nature of income or franchise
taxes, Mortgagor shall pay such tax at the time and in the manner required by
applicable law and Mortgagor shall hold Mortgagee harmless and shall indemnify
Mortgagee against any liability of any nature whatsoever as a result of the
imposition of any such tax. In the event of the enactment, after the date of
this instrument, of any law changing in any way the present law as to the
taxation of notes or debts secured by mortgages, for Federal, State, or local
purposes (except for changes in income or franchise taxes), or the manner of
collection of any Impositions, so as to affect this Mortgage or the Note secured
hereby, then Mortgagor shall upon demand make such payments to Mortgagee and
take such other steps, as may be necessary in Mortgagee’s reasonable judgment,
to place Mortgagee in the same financial position as it was prior to any such
enactment, failing which, or if the Mortgagor is not permitted by law to make
such payments, the Indebtedness shall, at the option of Mortgagee, immediately
become due and payable at par.

7. Insurance. Borrower (to the extent of Mortgagor’s obligations set forth in
this Section 7) and Operating Tenant (to the extent of its obligations under the
Operating Lease) shall at all times until the Indebtedness shall be paid in
full, keep the Security insured against loss or damage in an amount sufficient
to prevent Mortgagee or Mortgagor from becoming a co-insurer under the terms of
the applicable policies, but in any event in an amount not less than 100% of the
then full replacement cost of the Improvements (exclusive of the cost of
excavations, foundations and footings below the lowest basement floor) without
deduction for physical depreciation (which replacement cost shall be reset once
a year at Mortgagee’s option in accordance with then customary insurance
underwriting standards used by reasonable and prudent mortgage lenders for a
property of comparable size, mass, construction, type, location, and use) under
policies of All Risk Replacement Cost Insurance (including nuclear explosion, if
available), and otherwise upon the following terms and conditions:

(a) Mortgagor shall further provide the following insurance in such amounts as
shall be reasonably approved by Mortgagee: flood insurance (if the Security is
situated in an area that is considered a flood risk area by the federal
government agency thereof); boiler and machinery insurance; earthquake
insurance; rent loss insurance in an amount sufficient to cover the total of all
rents (including any expenses payable by tenants) accruing from the Security for
a one year period; business interruption and “Extra Expense” insurance (either
as endorsements to policies satisfying commercial general liability insurance
requirements as herein provided or on a separate policy) written on an “all
risks” form on an “Actual Loss Sustained” basis in an amount equal to at least
one (1) year’s net income from the Property before income taxes plus continuing
normal operating expenses, including Manager’s Fixed Management Fee and
Incentive Management Fee (as such terms are defined in the Management
Agreement), and other fees and reimbursable expenses and other amounts payable
to Manager under the

 

10



--------------------------------------------------------------------------------

Management Agreement, that continue, notwithstanding the business interruption;
the insurance shall also provide “extended period of indemnity” for payment of
loss until normal operations resume, but in any event for a period of not less
than one hundred eighty (180) days after business operations have resumed; the
insurance shall also include an “ordinary payroll endorsement” for a minimum of
ninety (90) days. The insurance shall also include the following: commercial
general liability insurance in a minimum amount of One Million Dollars
($1,000,000), and excess or umbrella liability of at least One Hundred Million
Dollars ($100,000,000); comprehensive automobile liability in an amount not less
than One Million Dollars ($1,000,000) per occurrence covering liability for
bodily injury and property damage arising out of the ownership, maintenance or
use of all private passenger and commercial vehicles, including but not limited
to owned, hired and non-owned autos and other equipment required to be licensed
for road use; safe depository insurance in an amount not less than One Hundred
Thousand Dollars ($100,000) per occurrence; innkeeper’s legal liability
insurance covering the property of hotel guests in an amount not less than One
Thousand Dollars ($1,000) per guest and One Hundred Thousand Dollars ($100,000)
per occurrence; employment practices liability with minimum limits of Two
Million Dollars ($2,000,000) per occurrence or in such amounts as Manager or
Mortgagee shall reasonably require; fiduciary liability (ERISA liability)
insurance with minimum limits of Five Million Dollars ($5,000,000) per
occurrence or in such amounts as Manager or Mortgagee shall reasonably require;
broad form umbrella/excess liability insurance, which shall cover defense costs
on a “first dollar” basis and shall provided coverage not less than “following
form” in respect of all underlying coverages, in an amount not less than One
Hundred Million Dollars ($100,000,000) per occurrence, and such other
appropriate insurance as Mortgagee may require from time to time.

(b) Such insurance shall contain no exclusion for acts of terrorism and shall
include: (i) coverage for acts of domestic and international terrorism,
(ii) coverage whether or not a specific act is certified under the Terrorism
Risk Insurance Act of 2002 as an act of terrorism by the U.S. Secretary of the
Treasury, and (iii) coverage amounts, deductibles and limits/sublimits
acceptable to Mortgagee in its sole discretion.

(c) During any period of restoration, Mortgagor shall provide a policy or
policies of builder’s “all risk” insurance in an amount not less than the full
insurable value of the Security.

(d) Mortgagor will assign and deliver to Mortgagee an original certificate of
the policy or policies of all insurance required to be provided hereunder and
provide copies of the policy or policies described therein to Mortgagee unless
Mortgagor participates in Manager’s insurance program, in which event Mortgagor
shall provide a copy of the description of coverages provided by Manager to
Mortgagor. Each policy of insurance provided by Mortgagor shall (i) be issued by
a company or companies approved by Mortgagee and rated not less than a Best’s
rating of A-/X, (ii) name Mortgagee as an additional insured or loss payee, as
the case may be, (iii) provide that all proceeds shall be payable to Mortgagee,
(iv) provide that it may not be cancelled or modified except upon thirty
(30) days prior written notice to Mortgagee, (v) provide that no act or thing
done by Mortgagor shall invalidate the policy as against Mortgagee,

 

11



--------------------------------------------------------------------------------

(vi) be endorsed with standard noncontributory mortgagee clauses in favor of and
in form acceptable to Mortgagee, and (vii) otherwise be in such form as shall be
reasonably acceptable to Mortgagee, so that at all times until the payment in
full of the Indebtedness, Mortgagee shall have and hold the said policy and
policies as further collateral for the payment of all Indebtedness.

(e) If Mortgagor shall fail to obtain any such policy or policies required by
Mortgagee, or shall fail to deliver an original certificate evidencing the same
to Mortgagee, then Mortgagee may obtain such insurance and pay the premium or
premiums therefore, in which event Mortgagor shall, on demand of Mortgagee,
repay such premium or premiums to Mortgagee and such repayment shall be secured
by the lien of this Mortgage. If Mortgagor fails to maintain the level of
insurance required under this Mortgage, then Mortgagor shall indemnify Mortgagee
to the extent that a casualty occurs and insurance proceeds would have been
available had such insurance been maintained.

(f) Mortgagor shall promptly provide to Mortgagee copies of any and all notices
(including notice of non renewal), claims, and demands which Mortgagor receives
from insurers of the Security.

(g) Effective from and after any Event of Default, Mortgagor hereby assigns to
Mortgagee all rights of Mortgagor in and to any unearned premiums on any
insurance policy required to be furnished by Mortgagor.

Anything in this Section 7 to the contrary notwithstanding, as long as
(i) Manager is managing the Real Property and Mortgagor participates in
Manager’s insurance programs, (ii) there then exists no default under the
Management Agreement or Event of Default hereunder, (iii) Manager is making all
required insurance payments as and when due pursuant to the Management
Agreement, and (iv) Mortgagor provides to Mortgagee acceptable evidence that
such insurance is, at all times, in full force and effect as regards the Real
Property, then Mortgagee acknowledges and agrees that the insurance requirements
set forth in the Management Agreement shall govern and control over any
inconsistent provisions set forth in the provisions of this Section 7.

8. Insurance/Condemnation Proceeds. Mortgagor hereby assigns to Mortgagee all
insurance proceeds or Condemnation (defined in Section 9 below) awards which
Mortgagor may be entitled to receive for loss or damage to, or a taking of, the
Security. In the event of loss or damage to, or a taking of, the Security, the
proceeds of said insurance or Condemnation award shall be payable to Mortgagee
alone and Mortgagor hereby authorizes and directs any affected insurance company
or government agency to make payment of the insurance proceeds or Condemnation
awards directly to Mortgagee. In the event that any such insurance proceeds or
Condemnation awards are paid directly to Mortgagor, Mortgagor shall make such
proceeds or awards available to Mortgagee within five (5) Business Days of
Mortgagor’s receipt thereof. No such loss or damage shall itself reduce the
Indebtedness unless Mortgagee elects to apply the proceeds and such proceeds are
actually applied to the Indebtedness as provided in Section 10 below. Prior to
an Event of Default, Mortgagor and Mortgagee shall jointly and reasonably agree
on the prompt adjustment and compromise of such loss, to collect and receive
such proceeds or awards and to endorse any check in payment thereof. During an
Event of Default, or

 

12



--------------------------------------------------------------------------------

in the event of a loss or damage to, or a taking of, the security in excess of
$1,500,000, Mortgagee is authorized to adjust and compromise such loss without
the consent of Mortgagor, to collect and receive such proceeds or awards in the
name of Mortgagee and Mortgagor and to endorse Mortgagor’s name upon any check
in payment thereof. Furthermore, if an insurance claim is no greater than
$250,000 (a “Minor Claim”), Mortgagee agrees that insurance proceeds may be made
available directly to the Mortgagor provided that no Event of Default is then in
existence and so long as Mortgagor promptly commences and diligently pursues to
completion any required restoration Work utilizing such insurance proceeds.
Subject to the provisions of Sections 9, 10 and 11 hereof, such proceeds or
awards shall be applied first toward reimbursement of all costs and expenses of
Mortgagee in collecting said proceeds or awards, then toward payment of the
Indebtedness or any portion thereof, whether or not then due and payable, in
whatever order Mortgagee may elect, or Mortgagee may, at its option, make said
insurance proceeds or Condemnation awards available to Mortgagor in whole or in
part toward restoration of the Security for which such insurance proceeds or
Condemnation awards shall have been paid.

In the event of foreclosure of this Mortgage or other transfer of title to the
Security and extinguishment, in whole or in part, of the Indebtedness, all
right, title, and interest of Mortgagor in and to any insurance policy, or
premiums or payments in satisfaction of claims or any other rights thereunder
then in force, shall pass to the purchaser or grantee notwithstanding the amount
of any bid at such foreclosure sale. Nothing contained herein shall prevent the
accrual of interest as provided in the Note on any portion of the principal
balance due under the Note until such time as the insurance proceeds or
Condemnation awards are actually received and applied to reduce the principal
balance outstanding.

9. Restoration Following Fire and Other Casualty or Condemnation. In the event
of damage to the Security by reason of fire or other hazard or casualty,
Mortgagor shall give prompt written notice thereof to Mortgagee, and, so long as
Mortgagee provides its consent that any insurance proceeds can be made available
as provided in Section 10 hereof, shall proceed with reasonable diligence to
perform repair, replacement and/or rebuilding work (hereinafter referred to as
the “Work”) to restore the Security to its condition prior to such damage in
full compliance with all legal requirements; provided, however, in the event
that Mortgagee does not provide its consent that any insurance proceeds can be
made available, nothing contained herein shall prevent Mortgagor from using
other funds to perform the Work in Mortgagor’s sole discretion. In the event of
a taking by power of eminent domain or conveyance in lieu thereof (a
“Condemnation”), if restoration is feasible as reasonably determined by
Mortgagee, then Mortgagor shall proceed with reasonable diligence to perform
such restoration (also referred to herein as the “Work”). Before commencing the
Work, Mortgagor shall comply with the following requirements:

(a) With respect to any Work reasonably expected to exceed One Million Five
Hundred Thousand Dollars ($1,500,000) in cost (“Major Work”), Mortgagor shall
furnish to Mortgagee complete plans and specifications for the Work, for
Mortgagee’s approval, which approval shall not be unreasonably withheld. Said
plans and specifications shall bear the signed approval thereof by an architect
reasonably satisfactory to Mortgagee and shall be accompanied by the architect’s
signed estimate, bearing the architect’s seal, of the entire cost of completing
the Work, and shall provide that upon completion of the Work, the Security shall
be at least equal in value and general utility to its value and general utility
prior to the damage or Condemnation.

 

13



--------------------------------------------------------------------------------

(b) Mortgagor shall furnish to Mortgagee certified copies of all permits and
approvals required by law in connection with the commencement and conduct of the
Work.

(c) With respect to any Major Work, Mortgagor shall furnish to Mortgagee, prior
to the commencement of the Work, a surety bond for or guaranty of timely
completion of and payment for the Work, which bond or guaranty shall be in form
reasonably satisfactory to Mortgagee and shall be signed by a surety or
sureties, or guarantor or guarantors, as the case may be, who are reasonably
acceptable to Mortgagee, and in an amount not less than the architect’s estimate
of the entire cost of completing the Work, less the amount of insurance proceeds
or Condemnation award, if any, then held by Mortgagee and which Mortgagee shall
have elected or shall be required to apply toward restoration of the Security as
provided in Section 10 hereof.

Mortgagor shall not commence any of the Work until Mortgagor shall have complied
with the above requirements, and thereafter Mortgagor shall perform the Work
diligently and in good faith in accordance with the plans and specifications
referred to in subsection (a) above.

If, as provided in Section 10 hereof, Mortgagee shall have elected or is
required to apply any insurance proceeds or Condemnation awards toward repair or
restoration of the Security, then so long as the Work is being diligently
performed by Mortgagor in accordance with the provisions of this Mortgage,
Mortgagee shall disburse such insurance proceeds or Condemnation awards to
Mortgagor from time to time during the course of the Work in accordance with the
following provisions:

A. The Work shall be in the charge of an experienced construction manager
reasonably satisfactory to Mortgagee with the consultation of an architect or
engineer if the scope of the work so requires (provided, the project property
manager shall be acceptable so long as it does not constitute Major Work);

B. Each request for payment shall not be made more often than at thirty (30) day
intervals, on ten (10) Business Days (as defined in Section 59 hereinbelow)
prior notice to Mortgagee, and shall be accompanied by a certificate reasonably
satisfactory to Mortgagee, of the architect or engineer, dated not more than ten
(10) days prior to the application for withdrawal of funds, stating:

 

  (i) that all of the Work for which payment is being requested is in place and
has been completed in compliance with the approved plans and specifications and
all applicable legal requirements;

 

  (ii) that the sum then requested to be withdrawn has been paid by Mortgagor
and/or is justly due to contractors, subcontractors, materialmen, engineers,
architects or other persons (whose names and addresses shall be stated) who have
rendered or furnished

 

14



--------------------------------------------------------------------------------

certain services or materials for the Work and giving a brief description of
such services and materials and the principal subdivisions or categories thereof
and the respective amounts so paid or due to each of said persons in respect
thereof and stating the progress of the Work up to the date of said certificate;

 

  (iii) that the sum requested to be withdrawn, plus all sums previously
withdrawn, does not exceed the cost of the Work insofar as actually accomplished
up to the date of such certificate;

 

  (iv) that the remainder of the moneys held by Mortgagee will be sufficient to
pay in full for the completion of the Work; and

 

  (v) that no part of the cost of the services and materials described in the
foregoing paragraph (ii) of this Clause B has been or is being made the basis of
the withdrawal of any funds in any previous or then pending application.

Mortgagor shall also provide Mortgagee with respect to any Major Work such other
evidence as Mortgagee shall reasonably require that: (1) all of the Work for
which payment is being requested is in place and has been completed in
substantial compliance with all applicable legal requirements; (2) that the sum
then requested to be withdrawn, plus all sums previously withdrawn, does not
exceed the cost of the Work insofar as actually accomplished up to the date of
such certificate; (3) that the remainder of the moneys held by Mortgagee will be
sufficient to pay in full for the completion of the Work; (4) that the Work is
anticipated to be completed consistent with all requirements, including
applicable zoning provisions, pertinent to preserve any and all rights,
including, without limitation, with respect to any non-conforming use; and
(5) that, except for the amounts, if any, specified in the foregoing paragraph
(ii) of this Clause B to be due for services or materials, there is no
outstanding indebtedness known, after due inquiry, which is then due and payable
for work, labor, services or materials in connection with the Work which, if
unpaid, might become the basis of a vendor’s, mechanic’s, laborer’s or
materialmen’s statutory or other similar lien upon the Security or any part
thereof.

C. Mortgagor shall deliver to Mortgagee reasonably satisfactory evidence that
the Security and every part thereof, and all materials and all property
described in the certificate furnished pursuant to the foregoing Clause B, are
free and clear of all mortgages, liens, charges or encumbrances, except
(a) encumbrances, if any, securing indebtedness due to persons (whose names and
addresses and the several amounts due them shall be stated) specified in said
certificate furnished pursuant to the foregoing Clause B, which encumbrances
will be discharged upon disbursement of the funds then being requested, and
(b) this Mortgage. Mortgagee shall accept as satisfactory evidence under this
Clause C a certificate of a title insurance company acceptable to Mortgagee or
an endorsement to Mortgagee’s existing loan title policy insuring the lien of
this Mortgage, dated as of the date of the making of the disbursement,
confirming the foregoing.

 

15



--------------------------------------------------------------------------------

D. If the Work affects the foundation, or changes in the footprint of the
Improvements, Mortgagor shall deliver to Mortgagee a survey of the Security
dated as of a date within ten (10) days prior to the making of the advance (or
revised to a date within ten days prior to the advance) showing no encroachments
other than those, if any, acceptable to Mortgagee.

E. There exists no Event of Default, or any state of facts existing which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default.

Mortgagee at its option may waive any of the foregoing requirements.

Upon compliance by Mortgagor with the foregoing Clauses A, B, C, D, and E
(except for such requirements, if any, as Mortgagee at its option may have
waived), Mortgagor shall, to the extent of the insurance proceeds or
Condemnation awards, if any, which Mortgagee shall have elected or shall be
required to apply to restoration of the Security, pay or cause to be paid to the
persons named in the certificate furnished pursuant to the foregoing Clause B,
the respective amounts stated in said certificate to be due them, less ten
percent (10%) retainage (“Retainage”), and Mortgagee shall pay to Mortgagor the
amounts stated in said certificate to have been paid by Mortgagor, less
Retainage.

If upon completion of the Work there shall be insurance proceeds or Condemnation
awards held by Mortgagee over and above the amounts withdrawn pursuant to the
foregoing provisions, plus Retainage, then Mortgagee, at Mortgagee’s option, may
either retain such proceeds or awards and apply the same in reduction of the
Indebtedness in whatever order Mortgagee may elect (without payment of any
prepayment fee or premium with respect to such insurance proceeds or
Condemnation awards), or Mortgagee may pay over such proceeds or awards to
Mortgagor.

Upon completion of the Work, in addition to the requirements of the foregoing
Clauses A, B, C, D, and E, Mortgagor shall promptly deliver to Mortgagee:

 

  (1) With respect to Major Work, a written certificate of the construction
manager, architect or engineer that the Work has been fully completed in a good
and workmanlike manner in accordance with the approved plans and specifications
and with respect to any other Work, a certificate from Mortgagor or its property
manager to the same effect;

 

  (2) A written report and policy of a title insurance company reasonably
acceptable to Mortgagee insuring the Security against mechanics’ and
materialmen’s liens;

 

  (3) A certificate by Mortgagor reasonably satisfactory to Mortgagee in form
and substance, listing all costs and expenses in connection with the completion
of the Work and the amount paid by Mortgagor with respect to the Work; and

 

  (4) A temporary certificate of occupancy, if required for occupancy of any of
the Improvements affected by the Work and all other applicable

 

16



--------------------------------------------------------------------------------

certificates, licenses, consents and approvals issued by governmental agencies
or authorities with respect to the Security and by the appropriate Board of Fire
Underwriters or other similar bodies acting in and for the locality in which the
Security is situated, provided that within thirty (30) days after completion of
the Work, Mortgagor shall obtain and deliver to Mortgagee a permanent
certificate of occupancy for the Security, if a certificate of occupancy is
required for any of the Improvements affected by the Work.

Upon receipt of the foregoing items, Mortgagee shall pay any Retainage held by
Mortgagee to or for the benefit of Mortgagor.

10. Disposition of Condemnation or Insurance Proceeds. Except in the case of a
Minor Claim, Mortgagee, in its absolute discretion, may decide whether and to
what extent, if any, proceeds of insurance or Condemnation awards will be made
available to Mortgagor for repair or restoration of the Security, but Mortgagor
shall effect such repair or restoration as provided above whether or not
Mortgagee agrees that any available insurance proceeds and Condemnation awards
may be made available for restoration. Notwithstanding the foregoing, Mortgagee
shall make insurance proceeds or Condemnation awards available to Mortgagor for
repair or restoration provided the following conditions are satisfied:

(a) Not more than thirty percent (30%) of the Real Property is damaged, and, in
the case of a Condemnation, the portion remaining after the taking is still
economically viable in the reasonable opinion of Mortgagee;

(b) There has been no monetary Event of Default in the prior twelve (12) months
and there does not then exist an Event of Default or a state of facts which,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default hereunder or under any other Loan Document;

(c) Mortgagor can demonstrate to Mortgagee’s reasonable satisfaction that
Mortgagor has the financial ability to make all scheduled payments when due
under the Loan Documents during reconstruction, whether from the proceeds of
rent and/or business interruption insurance, operation of the Improvements,
Mortgagor’s own funds or otherwise;

(d) Such damage or destruction occurs prior to the last two (2) Loan Years (as
such term is defined in the Note);

(e) The funds are released under escrow/construction funding arrangements
specified in Section 9 hereof;

(f) The repairs and restoration will restore the Improvements to substantially
the size, design and utility as existed immediately prior to the casualty or
Condemnation; and

 

17



--------------------------------------------------------------------------------

(g) Mortgagor can demonstrate to Mortgagee’s reasonable satisfaction that
Mortgagor has the financial ability to complete the repair and restoration,
whether from the proceeds of insurance, Mortgagor’s own funds, or otherwise.

Provided that there then exists no Event of Default, any application of
insurance or Condemnation proceeds required by Mortgagee shall be at par without
payment of any prepayment fee or premium. If Mortgagee has the right under this
Mortgage and elects not to make the proceeds available for the Work, then such
proceeds shall be applied to reduce the Indebtedness in whatever order Mortgagee
may elect. Any principal reduction resulting from an early involuntary
prepayment as a result of a Condemnation proceeding or insurance settlement will
cause a re-calculation of debt service payments based upon the reduced Loan
balance, the remaining amortization schedule and the Interest Rate.

11. Fire and Other Casualty; Self-Help. If within one hundred twenty (120) days
after the occurrence of any damage to the Security or the condemnation of any
portion of the Security, Mortgagor shall not have submitted to Mortgagee and
received Mortgagee’s approval of plans and specifications for any Major Work or
shall not have obtained approval of such plans and specifications from all
governmental authorities whose approval is required for such Work, or if
Mortgagor shall fail to promptly commence such Work, or if thereafter Mortgagor
fails to perform the Work diligently or is delinquent in the payment to
mechanics, materialmen or others of the costs incurred in connection with the
Work, or, if Mortgagor shall fail to complete the Work promptly, then, in
addition to all other rights herein set forth, Mortgagee may give written notice
thereof to Mortgagor and if such failure is not cured within ten (10) Business
Days of such written notice, then Mortgagee, or any lawfully appointed receiver
of the Security, may at its respective option, perform or cause the Work to be
performed, and may take such other steps as it deems advisable to perform or
cause to be performed the Work, and may enter upon the Security for any of the
foregoing purposes, and Mortgagor hereby waives, for Mortgagor and all others
holding under Mortgagor, any claim against Mortgagee or such receiver arising
out of anything done by Mortgagee or such receiver pursuant to this Section 11,
and Mortgagee may apply insurance and/or Condemnation proceeds (without the need
to fulfill the requirements of Section 9 hereof) to reimburse Mortgagee, and/or
such receiver for all amounts expended or incurred by them, respectively, in
connection with the performance of the Work, and any excess costs shall be paid
by Mortgagor to Mortgagee upon demand, with interest at the Default Rate
(hereinafter defined), and such payment shall be secured by the lien of this
Mortgage.

12. Rent Insurance Proceeds. If Mortgagor shall promptly commence and diligently
perform the Work in accordance with the requirements of Section 11 hereinabove
and there shall be no Event of Default under the Loan Documents, then Mortgagee
shall each month pay to Mortgagor out of the rent and/or business interruption
insurance proceeds held by Mortgagee a sum equal to that amount, if any, of the
rent and/or business interruption insurance proceeds paid by the insurer which
is allocable to the Income Loss (as defined below) for the preceding month and
any earlier period of time. Mortgagee , at its option, may waive any of the
foregoing conditions to the payment of rent and/or business interruption
insurance proceeds. If Mortgagor does not fulfill the foregoing conditions
entitling Mortgagor to monthly disbursements of rent and/or business
interruption insurance proceeds, then such rent and/or business interruption
insurance proceeds may be applied by Mortgagee, at Mortgagee’s option, to the
payment of the Indebtedness in whatever order Mortgagee may elect. As used in
this Section 12, “Income Loss”

 

18



--------------------------------------------------------------------------------

shall mean (i) loss of base rent, minimum rent, percentage rent, additional rent
and all other sums that tenants may owe to Mortgagor as landlord under space
leases affecting the Real Property, as applicable (ii) the loss of Gross
Revenues (as defined in the Management Agreement, but excluding the rent related
items previously listed), and (iii) all other sums owed to Mortgagor in
connection with the Improvements or Land.

13. Repair; Alterations; Waste; Environmental. Mortgagor shall keep all of the
Security in good and substantial repair subject to normal wear and tear, and
expressly agrees that it will neither permit nor commit any waste upon the
Security, nor do any other act or suffer or permit any act to be done, whereby
the Security will become less valuable or the lien hereof may be impaired and
shall comply in all material respects with all zoning laws (including, without
limitation, preservation of any rights as to any non-conforming use), building
codes, subdivision laws, environmental laws, and other laws, ordinances, rules
and regulations made or promulgated by any government or municipality, or by any
agency thereof or by any other lawful authority, which are now or may hereafter
become applicable to the Security; provided that nothing herein shall preclude
Mortgagor from contesting any matter in good faith through appropriate legal
means diligently pursued so long as Mortgagor shall repair or restore any
building now or hereafter under construction on the Security and complete the
same within a reasonable period of time. Mortgagor agrees not to initiate or
acquiesce in any zoning variance or reclassification, without Mortgagee’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed so long as it does not impair the value of the Security. Mortgagor
shall not construct any additional building or buildings or make any other
improvements on the Land, nor alter, remove or demolish any building or other
Improvements on the Land, without the prior written consent of Mortgagee.

Mortgagor shall comply with the Americans with Disabilities Act of 1990, as
amended, including, without limitation, any regulations, rulings and orders
promulgated pursuant thereto in connection with any Work, any repair to the
Security or any tenant improvements to be performed by Mortgagor.

If Mortgagor fails to observe any of the provisions of this Section, or suffers
or permits any Event of Default to exist under this Section, Mortgagee or a
lawfully appointed receiver of the Security at its option, from time to time,
may perform, or cause to be performed, any and all repairs and such other work
as it deems necessary to bring the Security into compliance with the provisions
of this Section and may enter upon the Security for any of the foregoing
purposes, and Mortgagor hereby waives any claim against Mortgagee and/or such
receiver, arising out of such entry or out of any other act carried out pursuant
to this Section. Mortgagor shall upon notice repay to Mortgagee and such
receiver, with interest at the Default Rate, all amounts expended or incurred by
them, respectively, in connection with any action taken pursuant to this
Section, and such repayment shall be secured by the lien of this Mortgage.

Mortgagor represents and warrants that there are currently at least the number
of paved and designated parking spaces (including adequate, properly-sized,
delineated and assigned handicap parking spaces) available on of the Real
Property as are shown on the survey delivered to Mortgagee. Mortgagor covenants
and agrees that throughout the Term (as defined in Section 1 of the Note) it
shall continue to make available, sufficient parking spaces on the Real Property
to comply with all leases, all applicable government regulations, the Easement
Agreements and, to the extent applicable, the License Agreement (as hereinafter
defined).

 

19



--------------------------------------------------------------------------------

14. Environmental Indemnification. Reference is made to that certain
Environmental Indemnification Agreement of even date herewith executed by
Mortgagor and Highland Hospitality, L.P., a Delaware limited partnership
(collectively, the “Indemnitors”) (the “Environmental Indemnification
Agreement”), and by this reference is incorporated herein in its entirety and
made a part hereof. This Mortgage also secures the performance of all
obligations due to Mortgagee by Indemnitors under the Environmental
Indemnification Agreement. A release of this Mortgage shall not be construed as
or be deemed to constitute a termination of the Environmental Indemnification
Agreement, which instead shall continue in existence and terminate by its own
terms.

15. Independence of Security. Mortgagor shall not by act or omission permit any
building or other improvement on any premises not subject to the lien of this
Mortgage to rely on the Security or any part thereof or any interest therein to
fulfill any municipal or governmental requirement, and Mortgagor hereby assigns
to Mortgagee any and all rights to give consent for all or any portion of the
Security or any interest therein to be so used. Similarly, no part of the
Security shall rely on any premises not subject to the lien of this Mortgage or
any interest therein to fulfill any governmental or municipal requirement.
Mortgagor shall not by act or omission impair the integrity of the Real Property
as one or more complete subdivided parcels of land bearing the same zoning
classification, and as one or more complete tax parcels separate and apart from
all other premises. Any act or omission by Mortgagor, which would result in a
violation of any of the provisions of this Section, shall be void.

16. No Other Liens. Mortgagor shall not consent, agree to, or permit any
mortgage lien, or security interest upon or affecting the Security or any part
thereof except (a) as granted or permitted in this Mortgage and any other lien
or security interest granted to Mortgagee and (b) under any Personalty Leases
(to the extent they are deemed to constitute financing agreements), subject to
Mortgagor’s right to contest involuntary liens as hereinafter provided.

Mortgagor will promptly pay and discharge any and all amounts which are now or
hereafter become liens against the Security whether or not superior to the lien
hereof or to any assignment of rents and leases given to Mortgagee; provided,
however, in the case of an involuntary lien Mortgagor may in good faith contest,
at Mortgagor’s sole cost and expense, by proper legal proceedings, the validity
or amount of any involuntary lien, on the condition that if such involuntary
lien exceeds $100,000, Mortgagor first shall deposit with Mortgagee, as security
for the payment of such contested item, an amount equal to the contested item
plus all penalties and interest which would be payable if Mortgagor is
ultimately required to pay such contested item, and on the further condition
that no amount so contested may remain unpaid for such length of time as shall
permit the Security, or the lien thereon created by the item being contested, to
be sold for the nonpayment thereof, or as shall permit an action, either of
foreclosure or otherwise, to be commenced by the holder of any such lien.
Mortgagor will not claim any credit on, or make any deduction from the
Indebtedness by reason of the payment of, any lien.

 

20



--------------------------------------------------------------------------------

The covenants of this Section shall survive any foreclosure and sale of the
Security and any conveyance thereof by deed in lieu of foreclosure with respect
to any such liens in existence as of the date of transfer of title.

17. Management.

(a) During the term of the Loan, Mortgagor shall at all times retain a
professional management company satisfactory to Mortgagee to operate and manage
the Security pursuant to a management agreement reasonably satisfactory to
Mortgagee. If the Management Agreement is terminated for any reason during the
term of the Loan, Mortgagee will have the right to declare the entire
indebtedness immediately due and payable unless Mortgagor enters into a
replacement management agreement (the “Replacement Agreement”) on terms and
conditions reasonably acceptable to Mortgagee with a substitute manager
reasonably acceptable to Mortgagee within thirty (30) days following termination
of the Management Agreement. As a condition to Mortgagee’s approval of any
replacement manager, the manager shall consent to an assignment of management
agreement substantially similar in form and substance as to the Agreement
Regarding Hotel Management Agreement (the “Assignment of Management Agreement”)
dated of even date herewith by and among Mortgagor, Manager and Mortgagee.
Pursuant to the Assignment of Management Agreement, the rights of Manager, as
manager, under the Management Agreement are expressly made subordinate to
Mortgagee’s rights under this Mortgage and the other Loan Documents, all as more
particularly set forth in the Assignment of Management Agreement.

(b) Mortgagor shall furnish to Mortgagee, within five (5) Business Days after
receipt thereof, or after the mailing or service thereof by Mortgagor, as the
case may be, a copy of each notice of default Mortgagor gives to, or receives
from any person, based upon the occurrence, or alleged occurrence, of any
default or defaults in the performance of any covenant, condition, promise or
obligation under the Management Agreement.

18. [Omitted]

19. Sidewalks, Municipal Charges. Mortgagor will promptly pay and discharge any
and all license fees and similar charges, with penalties and interest thereon,
which may be imposed by the municipality in which the Security is situated, for
the use of vaults, chutes, areas and other space beyond the lot line and under
or abutting the public sidewalks in front of or adjoining the Security, and
Mortgagor will promptly cure any violation of law and comply with any order of
such municipality respecting the repair, replacement or condition of the
sidewalk or curb in front of or adjoining the Security, and in default thereof
Mortgagee may, upon five (5) Business Days’ notice to Mortgagor, pay any and all
such license fees or similar charges, with penalties and interest thereon, and
the charges of the municipality for such repair or replacement, and any amount
so paid or advanced by Mortgagee and all costs and expenses incurred in
connection therewith (including, without limitation, Attorneys’ Fees (defined in
Section 42 hereinbelow)), with interest thereon at the Default Rate, shall be a
demand obligation of Mortgagor to Mortgagee, and, to the extent permitted by
law, shall be added to the Indebtedness and shall be secured by the lien of this
Mortgage.

 

21



--------------------------------------------------------------------------------

20. Assignment of Rents and Leases. Mortgagor hereby presently, irrevocably,
absolutely, and unconditionally grants, transfers, assigns and sets over unto
Mortgagee all of its right, title and interest in and to all present and future
leases, license agreements, concession agreements, lease termination agreements
and other occupancy agreements of any nature, oral or written, of the Land and
of space in the Improvements together with all modifications, supplements,
extensions, renewals and replacements thereof now existing or hereafter made,
and also together with the rights to sue for, collect and receive all present
and future rents, prepaid rents, additional rents, royalties, security deposits,
parking revenues, receipts, refunds, rebates, damages payable upon default by
tenant, or other sums in any of said leases provided to the lessor thereunder,
profits, income (including revenues from the letting of hotel rooms), license
fees, concession fees, lease termination fees, lease modification and extension
fees and issues of the Security, including all proceeds thereof (collectively,
the “Rents”), to be applied by Mortgagee in payment of the Indebtedness, and
also together with any and all guaranties of the obligations of the tenants
thereunder and the rights of Mortgagor to receive, hold and apply all bonds and
security in all of said leases provided to be furnished to the lessor
thereunder, and also together with the rights of Mortgagor to enforce any and
all of the agreements, terms, covenants and conditions in all of said leases
provided and to give notices thereunder. Mortgagee grants to Mortgagor a
revocable license to collect the Rents as they become due and to enforce such
leases and agreements, so long as no Event of Default exists hereunder.
Mortgagee may receive and collect the Rents personally or through a receiver
upon the occurrence and during the continuance of an Event of Default so long as
any such Event of Default shall exist and during the pendency of any foreclosure
proceeding and during any redemption period. Mortgagor agrees to consent to a
receiver if this is believed reasonably necessary or desirable by Mortgagee to
enforce its rights under this Section.

Mortgagor shall not otherwise assign or pledge, or contract, expressly or by
implication, to assign or pledge, any lease of the Land or space in the
Improvements or the rights to sue for, collect and receive any Rents, or the
rights to receive, hold and apply any bonds and security in any of said leases
provided to be furnished to the lessor thereunder, or the rights to enforce any
of the agreements, terms, covenants or conditions of said leases or to give
notices thereunder, unless in each instance the written consent thereto of
Mortgagee be first obtained.

Nothing in this Mortgage shall be construed to obligate Mortgagee, expressly or
by implication, to perform any of the covenants of Mortgagor as lessor under any
of the leases hereinabove assigned or to pay any sum of money or damages therein
provided to be paid by the lessor.

If Mortgagee shall from time to time suffer or permit Mortgagor to sue for,
collect or receive any Rents, or to receive, hold or apply any bonds or security
under said leases, or to enforce any of the agreements, terms, covenants or
conditions thereunder or to give notices thereunder, neither such sufferance nor
permission shall constitute a waiver or relinquishment by Mortgagee of the
rights hereunder and hereby assigned to Mortgagee with respect to any subsequent
Rents, or with respect to any subsequent receipt, holding or application of
bonds or security or any subsequent enforcement of such agreements, terms,
covenants or conditions or any subsequent notices.

 

22



--------------------------------------------------------------------------------

21. Future Leases. Mortgagor will not hereafter make any lease to any tenant, or
materially amend, modify, terminate, renew or extend any lease (other than a
renewal to which a tenant is entitled under the terms of an existing lease or
contained in a lease that is subsequently approved by Mortgagee), affecting more
than 2,500 rentable square feet within the Improvements (a “Material Lease”),
including without limitation the Operating Lease (other than minor non-material
amendments or modifications which do not materially and adversely impact
Mortgagee’s rights in the Security), unless Mortgagee shall first consent in
writing to the form and substance of said Material Lease or amendment,
modification, renewal or extension thereof, which consent shall not be
unreasonably withheld, conditioned or delayed. For purposes of this Section,
reductions in rent, shortening of the term of a lease, increases in Mortgagor’s
obligations under a lease and any release of a significant tenant obligation
under a lease shall be deemed “material.”

Other than the leases in effect on the date hereof (“Existing Leases”) as
disclosed to and approved by Mortgagee, all leases must be subordinate to the
lien of this Mortgage unless Mortgagee otherwise specifies. Other than the
Existing Leases, each lease must contain a provision that, upon notice to tenant
by Mortgagee, the lease shall become superior, in whole or in part, to the lien
of this Mortgage. Without limiting the foregoing, Mortgagee hereby reserves the
right to subordinate this Mortgage to any lease subsequently made by recording
with the Suffolk County Registry of Deeds, Commonwealth of Massachusetts, in
which this Mortgage is recorded, a declaration to that effect, executed by
Mortgagee, which declaration once so recorded shall be binding upon the tenant
under such lease and such tenant’s successors and assigns.

Mortgagor will furnish to Mortgagee a true and complete copy of each Material
Lease, or any amendment, modification, extension, or renewal of a Material Lease
hereafter made by Mortgagor with respect to space in the Security, within ten
(10) Business Days after delivery of each such lease, amendment, modification,
extension, or renewal by the parties thereto. Mortgagor shall also furnish to
Mortgagee an original mortgagee subordination and attornment agreement executed
by each tenant under a Material Lease and an original estoppel, addressed to
Mortgagee, from each tenant under a Material Lease in form and substance
reasonably satisfactory to Mortgagee.

Mortgagor will from time to time upon demand of Mortgagee, confirm in writing
the assignment to Mortgagee of any or all leases of the Land and space in the
Improvements, and such written confirmation shall be in such form as Mortgagee
shall reasonably require and as shall be necessary to make the same recordable.

22. [Omitted]

23. Operating Agreement/Easement Agreements. Mortgagor hereby represents and
warrants to Mortgagee that there exist no agreements affecting the development
or operation of the Security, other than the Leases, the Management Agreement,
that certain Hilton Boston Back Bay Franchise License Agreement dated
October 24, 2005 (the “License Agreement”), between Hilton Inns, Inc., a
Delaware corporation, as Licensor, and Operating Tenant, as Licensee, service
contracts and Personalty Leases entered into in the ordinary course of the
operation of the Security and the covenants and restrictions included in the
Permitted Encumbrances (collectively, the “Operating Agreements”). Mortgagor
shall, at Mortgagor’s cost and expense,

 

23



--------------------------------------------------------------------------------

promptly and fully perform each and every covenant, condition, promise and
obligation of the owner of the Security under the Operating Agreements and shall
make all payments therein and thereby required to be made by the owner of the
Security. Mortgagor shall not cancel, transfer, amend in any material respect,
or assign the Operating Agreements without the prior written consent of
Mortgagee which consent shall not be unreasonably withheld, conditioned or
delayed, and Mortgagor shall not consent to the cancellation, transfer,
amendment in any material respect, or assignment of the Operating Agreements by
any other party thereto, without the prior written consent of Mortgagee which
consent shall not be unreasonably withheld, conditioned or delayed.

24. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder and shall entitle the Mortgagee to exercise its remedies
hereunder and under any of the other Loan Documents or as otherwise provided by
law:

(a) Any payment of any installment of principal or interest under the Note is
not received by Mortgagee by 5:00 p.m. (Hartford, Connecticut time) within five
(5) Business Days following the date when such payment was due or any escrow
payment under the Tax Escrow Agreement or Section 5 hereof is not received by
escrow holder or Mortgagee, as applicable, by 5:00 p.m. (Hartford, Connecticut
time) within five (5) Business Days following the monthly tax deposit date;

(b) Failure of Mortgagor in the observance or performance of any other monetary
or non-monetary covenant, promise or agreement provided in this Mortgage or in
any other Loan Document (a “failure to perform”), for thirty (30) days after the
giving of notice by Mortgagee to Mortgagor specifying the nature of the failure
to perform; provided, however, that if the nature of such failure to perform is
such that the same is not susceptible of cure within such thirty (30) day
period, such failure to perform shall not be deemed an Event of Default so long
Mortgagor shall within such period commence to cure such failure to perform and
thereafter diligently prosecute the cure to completion, but in no event more
than one hundred twenty (120) days in the aggregate from the date of the
original notice of failure to perform. Notwithstanding anything contained herein
to the contrary, the notice and cure period provided under this clause (b) shall
not be applicable to and shall not be in addition to any specific notice and
cure or performance period provided under any other provision of this Mortgage,
and the specific notice and cure or performance period provided for in such
provision shall control, and a failure by Mortgagor to cure a default under such
provision within the applicable cure period shall be an Event of Default under
this Mortgage;

(c) Any representation, warranty, or statement of Mortgagor contained herein or
in any of the Loan Documents, including without limitation the Environmental
Indemnification Agreement, or in any writing delivered to Mortgagee on or before
the execution and delivery of the Loan Documents, proves to be untrue in any
material respect as of the date when made;

(d) Mortgagor or the managing member of Mortgagor shall (i) have an order for
relief entered in a proceeding under Title 11, United States Code, whether such
order shall result from a voluntary or involuntary petition, (ii) seek or
consent to the appointment of a receiver or trustee for itself or for any of the
Security, (iii) file a petition

 

24



--------------------------------------------------------------------------------

or initiate a proceeding under the bankruptcy, insolvency, receivership, or
similar laws of the United States, any state or any other jurisdiction,
(iv) make a general assignment for the benefit of creditors, or (v) be unable to
pay its debts as they mature;

(e) A court shall enter an order, judgment or decree appointing, without the
consent of Mortgagor, a receiver or trustee for it or for any of the Security or
approving a petition filed against Mortgagor which seeks relief under the
bankruptcy or other similar laws of the United States, any state or any other
jurisdiction, and such order, judgment or decree shall remain in force,
undischarged or unstayed, sixty (60) days after it is entered;

(f) Without the prior written consent of Mortgagee, except with respect to
Permitted Transfers (as hereinafter defined), (i) the Security or any portion
thereof or interest therein shall be mortgaged, encumbered, sold, assigned or
otherwise transferred by Mortgagor or by operation of law (excluding
Condemnation and worn-out or obsolete Personal Property that is replaced with
Personal Property substantially similar thereto in quality and quantity),
(ii) if Mortgagor is a partnership, joint venture, limited liability company,
syndicate or other group, all or any portion of the interest of any partner or
member thereof is pledged or otherwise encumbered or is sold or otherwise
transferred, or (iii) any interest in any entity that owns or Controls Mortgagor
is pledged or otherwise encumbered or is sold or otherwise transferred. As used
herein, “Controls” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise. The term “Person” means with respect to this Mortgage any natural
person, general partnership, limited partnership, limited liability company,
trust, estate, association, corporation, custodian, nominee or any other
individual or entity in its own or any representative capacity. As used herein
“Permitted Transfers” means the pledge or transfer of (1) any limited
partnership interests or units in Highland Hospitality, L.P. and (2) the
membership interests in Mortgagor, provided, that after such any such pledge or
transfer, Highland Hospitality, L.P., Highland Hospitality Corporation or their
affiliates continue to own not less than fifty-one percent (51%) of (A) the
partnership interests or units in Highland Hospitality, L.P. and (B) the
membership interests in Mortgagor, as applicable.

25. Remedies Upon Default. Immediately upon the occurrence of any Event of
Default, Mortgagee shall have the option, in addition to and not in lieu of or
substitution for all other rights and remedies provided in this Mortgage or any
other Loan Document or provided by law or in equity, and is hereby authorized
and empowered by Mortgagor, to do any or all of the following:

(a) Mortgagee may, at its option without waiving any Event of Default, pay,
perform or observe any or all of Mortgagor’s obligations under the Loan
Documents, and all payments made or costs or expenses incurred by Mortgagee in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Default Rate. Mortgagee shall be the sole judge of the necessity for any such
actions and of the amounts to be paid. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Security or any part thereof for the
purpose of performing or observing any such defaulted term, covenant or
condition without thereby becoming liable to Mortgagor or any person in
possession holding under Mortgagor.

 

25



--------------------------------------------------------------------------------

(b) This Mortgage is upon the STATUTORY CONDITION and upon the further condition
that all covenants and agreements of, and conditions imposed upon, Mortgagor
contained herein and in the other Loan Documents shall be kept and fully
performed, for any breach of which, which constitutes an Event of Default under
this Mortgage or the other Loan Documents, Mortgagee shall have the STATUTORY
POWER OF SALE, and upon the further condition that upon any Event of Default as
aforesaid, Mortgagee shall have as to the Personal Property, all the rights and
remedies of a secured party under the Uniform Commercial Code including, but not
limited to, the option to proceed as to both the Land and Improvements under the
law relating to foreclosure of real estate mortgages, and such further remedies
as from time to time may hereafter be provided in the Commonwealth of
Massachusetts for a secured party, and upon the further condition that all
rights of Mortgagee under this Mortgage and the other Loan Documents as to the
Personal Property, Land and Improvements may be exercised together or separately
and, at Mortgagee’s discretion, in connection with the exercise by Mortgagee of
its rights under any one or more of this Mortgage and the other Loan Documents.

In exercising its power of sale under this instrument, Mortgagee may sell the
Personal Property or any part thereof, either separately from or together with
the Land and Improvements and the balance of the Security, or any part thereof,
either as one parcel or unit or in such separate parcels or units, all as
Mortgagee may in its discretion elect; and may so sell the Security or the Land
and Improvements, as one parcel or unit or in such separate parcels or units,
all as Mortgagee may in its discretion elect; and may so sell the Land and
Improvements or any part thereof either separately from or together with the
whole or any part of other collateral which may constitute security for any
obligation secured by the Security, also as Mortgagee may in its discretion
elect.

In the event Mortgagee, in the exercise of the power of sale under this
instrument elects to sell in parts or parcels, said sales may be held from time
to time, and need not occur on the same day, and said power of sale shall not be
fully executed or exhausted until all of the Security or other collateral
securing the Loan Documents not previously sold shall have been sold.

(c) Cause to be brought down to date a title examination and tax histories of
the Security, procure title insurance or title reports or, if necessary, procure
new abstracts and tax histories.

(d) Procure an updated or entirely new environmental audit of the Security
including building, soil, ground water and subsurface investigations; have the
Improvements inspected by an engineer or other qualified inspector and procure a
building inspection report; procure an MAI or other appraisal of the Security or
any portion thereof; enter upon the Security at any time and from time to time
to accomplish the foregoing and to show the Security to potential purchasers and
potential bidders at foreclosure sale; make available to potential purchasers
and potential bidders all information obtained pursuant to the foregoing and any
other information in the possession of Mortgagee regarding the Security.

 

26



--------------------------------------------------------------------------------

(e) Subject to the terms and conditions of that certain Agreement Regarding
Hotel Management Agreement by and among Borrower, Operating Tenant, Manager and
Mortgagor dated as of                     , 2005, either by itself or by its
agent to be appointed by it for that purpose or by a receiver appointed by a
court of competent jurisdiction, as a matter of strict right, without notice and
without regard to the adequacy or value of any security for the Indebtedness or
the solvency of any party bound for its payment, to take possession of the
Security and, whether or not Mortgagee has taken possession of the Security, to
operate the Security, Mortgagor hereby waiving any right Mortgagor might have to
object to or oppose any such possession, and, to collect and apply the Rents and
other Gross Revenue, including those past due and unpaid, in such order and
manner as Mortgagee or such receiver in its sole discretion shall consider
advisable, to or upon the following, in such order and amounts as Mortgagee
shall elect: the expenses of receivership, if any; the proper costs of upkeep,
maintenance, repair and/or operation of the Security; the repayment of any sums
theretofore or thereafter advanced pursuant to the terms of this Mortgage; the
interest then due or next to become due upon the Indebtedness; the taxes and
assessments upon the Security then due or next to become due; and/or the unpaid
principal of such Indebtedness. The collection and/or receipt of Rents and other
Gross Revenue from the Security by Mortgagee, its agent or receiver, after
declaration of default and election to cause the Security to be sold under and
pursuant to the terms of this Mortgage, shall not affect or impair such default
or declaration of default or election to cause the Security to be sold or any
sale proceedings predicated thereon, but such proceedings may be conducted and
sale effected notwithstanding the receipt and/or collection of any such Rents
and other Gross Revenue. Any such Rents and other Gross Revenue in the
possession of Mortgagee, its agent or receiver, at the time of sale and not
theretofore applied as herein provided, shall be applied in the same manner and
for the same purposes as the proceeds of the sale. Except for damage caused by
Mortgagee’s gross negligence or willful misconduct, Mortgagor hereby waives any
claim Mortgagor may have against Mortgagee for mismanagement of the Security
during Mortgagee’s operation of the Security under this subparagraph or as
mortgagee in actual possession under applicable statutes.

(f) Apply against the Indebtedness in such order as Mortgagee shall determine
any funds held for the benefit of Mortgagor in escrow by Mortgagee or by any
third-party escrow agent under any of the Loan Documents, including, without
limitation, any funds held under the escrow established pursuant to Section 5 of
this Mortgage.

(g) Upon any foreclosure sale, Mortgagee may bid for and purchase the Security
and shall be entitled to apply all or any part of the Indebtedness as a credit
to the purchase price. In the event of any sale of the Security by foreclosure,
through judicial proceedings, by advertisement, by power of sale, or otherwise,
the proceeds of any such sale which are applied in accordance with this Mortgage
shall be applied in the following order to: (i) all expenses incurred for the
collection of the Indebtedness and the foreclosure of this Mortgage, including
reasonable compensation to Trustee and Mortgagee, their agents and attorneys;
(ii) all sums expended or incurred by Mortgagee

 

27



--------------------------------------------------------------------------------

and/or Trustee directly or indirectly in carrying out the terms, covenants and
agreements of the Note or notes evidencing the Indebtedness, of this Mortgage
and any other Loan Documents, together with interest thereon as therein
provided; (iii) all late payment charges, prepayment fees, advances and other
amounts due under any of the Loan Documents; (iv) all accrued and unpaid
interest upon the Indebtedness; (v) the unpaid principal amount of the
Indebtedness; and (vi) the surplus, if any, to the person or persons legally
entitled thereto.

Mortgagor will pay to Mortgagee upon demand all reasonable costs and expenses
incurred by Mortgagee in the exercise of Mortgagee’s rights and remedies under
this Mortgage and the other Loan Documents for collection of the Indebtedness,
foreclosure on the Security or otherwise, including without limitation title
insurance fees and premiums, environmental consultant’s charges and appraisal,
engineering and inspection fees under subparagraph 25(d), receiver’s fees, costs
and agent’s compensation under subparagraph 25(f), auctioneer’s fees and
foreclosure sale advertising costs, any deed excise tax stamps required to be
affixed to the foreclosure deed and court filing fees, together with attorney’s
fees and costs which shall include without limitation all attorney’s fees and
costs incurred in connection with (A) the exercise of Mortgagee’s rights and
remedies as aforesaid, (B) any negotiations, other services and advice rendered
regarding restructuring of the Indebtedness prior to any foreclosure sale,
whether or not any such restructuring is actually accomplished, and (C) any
petition filed by or against Mortgagor under Title 11, United States Code. Any
such amounts incurred by Mortgagee shall be secured hereby and shall be
immediately repaid by Mortgagor to Mortgagee upon demand with interest thereon
at the Default Rate, all of such amounts together with such interest being
collectively referred to as “foreclosure costs.”

In the event of any acceleration of the Indebtedness pursuant to the first
paragraph of this Section, Mortgagor shall pay to Mortgagee together with the
principal indebtedness and interest thereon an amount equal to the Prepayment
Fee or Default Prepayment Fee, as applicable, provided for in the Note and such
fee shall be included as part of the Indebtedness.

Mortgagee shall not be under any obligation to make any of the payments or do
any of the acts referred to in this Section and any of the actions referred to
in this Section may be taken by Mortgagee irrespective of whether any notice of
default or election to sell has been given hereunder and without regard to the
adequacy of the security for the indebtedness evidenced by the Note.

Failure to exercise any option to accelerate in the event of a default or other
circumstance permitting the exercise of such option, shall not constitute a
waiver of the default or of the right to exercise such option at a later time,
or a waiver of the right to exercise such option in the event of any other
default or circumstance specified above.

26. Receiver. If an Event of Default shall have occurred, Mortgagee, to the
maximum extent permitted by law, shall be entitled, as a matter of right, to the
appointment of a receiver of the Security, without notice or demand, and without
regard to the adequacy of the security for the Indebtedness or the solvency of
Mortgagor. Mortgagor hereby irrevocably consents to such appointment and waives
notice of any application therefor. Any such receiver or receivers shall have
all the usual powers and duties of receivers in like or similar cases and all
the powers and duties of Mortgagee in case of entry and shall continue as such
and exercise all such powers until

 

28



--------------------------------------------------------------------------------

the date of confirmation of sale of the Security, unless such receivership is
sooner terminated. If an Event of Default shall have occurred, Mortgagee shall
also be entitled to become a mortgagee in possession with all the powers, rights
and remedies that a duly appointed receiver would have.

27. [Omitted]

28. Prepayment Fees. Immediately upon the first insertion of any advertisement
or notice of any such sale, there shall become due and owing by Mortgagor all
expenses incident to such advertisement or notice, all court costs and all
expenses incident to any foreclosure proceedings brought under this Mortgage or
otherwise in connection with such sale, plus interest thereon at the Default
Rate, and no party shall be required to receive only the aggregate Indebtedness
then secured hereby unless it is accompanied by a tender of payment of such
expenses, costs, and interest. In partial consideration for Mortgagee agreeing
to make the Loan to Mortgagor, Mortgagor agrees that upon the occurrence of an
Event of Default and acceleration of the Indebtedness secured hereby, any tender
of payment by or on behalf of Mortgagor of the amount necessary to satisfy all
of such Indebtedness made at any time before or at any foreclosure sale shall
constitute an evasion of the payment terms of the Note and hereunder, and shall
be deemed to be a voluntary prepayment, and such payment, to the extent
permitted by law, shall be accompanied by the Prepayment Fee, or the Default
Prepayment Fee (as appropriate), as provided in the Note, and Mortgagee shall
not be obligated to accept any such tender of payment unless such tender of
payment includes such Prepayment Fee, or such Default Prepayment Fee (as
applicable).

29. Acceleration Interest. In addition to any late payment charge which may be
due under the Note, Mortgagor shall pay interest on all sums due hereunder at a
rate (the “Default Rate”) equal to the lesser of (i) the Interest Rate plus
three percent (3%) per annum, or (ii) the maximum rate permitted by law, from
and after the first to occur of the following events: (A) Mortgagee sends notice
to Mortgagor that it elects to cause the acceleration of the Indebtedness; (B) a
petition under Title 11, United States Code, shall be filed by or against
Mortgagor or if Mortgagor shall seek or consent to the appointment of a receiver
or trustee for itself or for any of the Security, file a petition seeking relief
under the bankruptcy or other similar laws of the United States, any state or
any other jurisdiction, make a general assignment for the benefit of creditors,
or be unable to pay its debts as they become due; (C) a court shall enter an
order, judgment or decree appointing, with or without the consent of Mortgagor,
a receiver or trustee for it or for any of the Security or approving a petition
filed against Mortgagor which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any other jurisdiction, and any such
order, judgment or decree shall remain in force, undischarged or unstayed, sixty
(60) days after it is entered; or (D) if all sums due hereunder are not paid on
the Maturity Date (as defined in the Note).

30. Late Charge. In the event any sums of principal, interest and applicable
escrow amounts due under the Note, this Mortgage or any other Loan Document, are
not paid by Mortgagor when due, without regard to any cure or grace period,
Mortgagor shall pay to Mortgagee for the month during which such payment is not
made when due, a one-time late charge equal to the lesser of three percent
(3%) of such installment or the maximum amount allowed by law, as the reasonable
estimate by Mortgagee and Mortgagor of a fair average compensation for the loss
that may be sustained by Mortgagee due to the failure of Mortgagor to

 

29



--------------------------------------------------------------------------------

make timely payments, and such amount shall be secured hereby, provided that
such late charge shall not apply to the payment of the entire outstanding
Indebtedness due on the Maturity Date. Such late charge shall be paid without
prejudice to the right of Mortgagee to collect any other amounts provided to be
paid or to declare an Event of Default under this Mortgage or any other Loan
Document.

31. Waiver of Statutory Rights.

(a) Mortgagor agrees, to the fullest extent permitted by law, that in an Event
of Default on the part of Mortgagor hereunder, neither Mortgagor nor anyone
claiming through or under Mortgagor will set up, claim, or seek to take
advantage of any moratorium, reinstatement, forbearance, appraisement,
valuation, stay, extension or exemption laws now or hereafter in force, in order
to prevent or hinder the enforcement or foreclosure of this Mortgage, or the
sale of the Security, or the delivery of possession thereof immediately after
such sale to the purchaser at such sale, and Mortgagor, for itself and all who
may at any time claim through or under it, hereby waives to the fullest extent
that it may lawfully do so, the benefit of all such laws, and any and all rights
to have the assets subject to the security interest of this Mortgage marshaled
upon any foreclosure or sale under the power granted herein and agrees that
Mortgagee or any court having jurisdiction to foreclose such lien may sell the
Security in part or in its entirety.

(b) TO THE EXTENT NOT PROHIBITED BY LAW, MORTGAGOR AND MORTGAGEE HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS MORTGAGE OR ANY OTHER LOAN DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN) OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. THIS PROVISION IS A MATERIAL INDUCEMENT FOR MORTGAGEE
MAKING THE LOAN SECURED HEREBY.

32. Security Interest. This Mortgage shall, as to any equipment and other
Personal Property covered hereby, be deemed to constitute a security agreement,
and Mortgagor, as debtor, hereby grants to Mortgagee, as secured party, a
security interest therein pursuant to the Uniform Commercial Code of the
Commonwealth of Massachusetts. Mortgagor agrees, upon request of Mortgagee, to
furnish an inventory of Personal Property (including the FF&E) owned by
Mortgagor and subject to this Mortgage and, upon request by Mortgagee, to
execute any supplements to this Mortgage, any separate security agreement, any
financing statements and any continuation statements in order to include
specifically said inventory of Personal Property or otherwise to perfect the
security interest granted hereby. Upon any Event of Default, Mortgagee shall
have all of the rights and remedies provided in said Code or otherwise provided
by law or by this Mortgage, including but not limited to the right to require
Mortgagor to assemble such Personal Property and make it available to Mortgagee
at a place to be designated by Mortgagee which is reasonably convenient to both
parties, the right to take possession of the Personal Property with or without
demand and with or without process of law and the right to sell and dispose of
the same and distribute the proceeds according to law. The parties hereto agree
that any requirement of reasonable notice shall be met if Mortgagee sends such
notice to Mortgagor

 

30



--------------------------------------------------------------------------------

at least ten (10) days prior to the date of sale, disposition or other event
giving rise to the required notice, and that the proceeds of any disposition of
any such Personal Property may be applied by Mortgagee first to the reasonable
expenses in connection therewith, including reasonable Attorneys’ Fees and legal
expenses incurred, and then to payment of the Indebtedness. With respect to the
Personal Property that has become so attached to the Real Property that an
interest therein arises under the real property law of the Commonwealth of
Massachusetts, this Mortgage shall also constitute a financing statement and a
fixture filing under the Massachusetts Uniform Commercial Code. Mortgagor is the
record owner of the Real Property and the addresses of Mortgagor and Mortgagee
are as set forth on the first page of this Mortgage. Mortgagor represents and
warrants that it is a “registered organization” organized under the laws of the
State of Delaware. Mortgagor covenants that it will not alter such registration
without the prior written consent of Mortgagee. Mortgagor further represents and
warrants that its name is exactly as set forth in the signature page of this
Mortgage. Mortgagor also covenants that its name shall not be altered without
the prior written consent of Mortgagee. Mortgagor hereby acknowledges and agrees
that this Mortgage is an authenticated record, and authorizes the filing of
financing statements by Mortgagee without the execution thereof by Mortgagor.

33. Right of Entry. Mortgagee and Mortgagee’s representatives may at all times
during normal business hours and with reasonable notice to Mortgagor and Manager
enter upon the Security and inspect the same, or cause it to be inspected by
agents, employees or independent contractors of Mortgagee, and show the same to
others, but Mortgagee shall not be obligated to make any such entry or
inspection. Notwithstanding the immediately preceding sentence, Mortgagee shall
give reasonable prior notice to Mortgagor of Mortgagee’s intent to exercise its
rights under this Section so long as no Event of Default has occurred and is
continuing.

34. Estoppel Certificate. Mortgagor, within fifteen (15) days after written
request from Mortgagee, will furnish a signed statement in writing, duly
acknowledged, of the amount then due or outstanding hereunder and whether or not
any offsets or defenses exist against the Indebtedness, and if so, specifying
such offsets and defenses. Upon request by Mortgagee, Mortgagor shall exercise
any right it may have to request an estoppel certificate from any or all of the
tenants on the Security within ten (10) days following Mortgagee’s request.

35. Annual Statements. Mortgagor will furnish Mortgagee with the following
financial statements and information, all of which reports will be in hard copy
and electronic format:

(a) within forty-five (45) days after the end of each calendar quarter, an
unaudited balance sheet and a statement of revenues and expenses for such
quarter and year-to-date;

(b) within ninety (90) days after the end of each calendar year, (a) a reviewed
balance sheet and (b) a statement of revenues and expenses for the Real Property
and Mortgagor, certified as true and correct by the chief financial officer of
the general partner of Mortgagor;

 

31



--------------------------------------------------------------------------------

(c) Within ninety (90) days after the end of each calendar year, annual capital
expenditure summaries for the Real Property; and

(d) Such other financial information as Mortgagee may reasonably request in
writing.

In addition to the regularly scheduled reports required above, Mortgagor agrees
to provide Mortgagee within five (5) Business Days after a written request
therefor, a balance sheet and year-to-date operating statements for the Real
Property certified by the chief financial officer of the general partner of
Mortgagor. Mortgagor also agrees to reasonably cooperate with Mortgagee and
Mortgagee’s loan servicer in providing information and access to the Real
Property in connection with the annual inspection of the Real Property, or such
other inspections as Mortgagee may reasonably require.

Notwithstanding the provisions of subsections (a) and (b) above, Mortgagee
agrees that subsection (b) above shall be waived by Mortgagee, provided that
Mortgagee shall retain the right, in its sole discretion and any time and from
time to reinstate the requirements of subsection (b) by written notice to
Mortgagor, effective upon receipt by Mortgagor of such notice.

Mortgagor acknowledges that Mortgagee may sell, transfer or assign the Loan, or
any interest therein (whether by sale of the entire Loan, the issuance of
participation certificates in private unrated transactions, or in connection
with a securitization of the Loan individually or as part of a pool of loans in
a public or private rated transaction, or otherwise). In connection therewith,
Mortgagor agrees that Mortgagee shall be entitled to disclose, as Mortgagee may
deem necessary or desirable, to any and all investors, purchasers, transferees,
servicers, participants, investors, rating agencies or organizations maintaining
databases on the underwriting and performance of commercial mortgage loans, all
documents and information which Mortgagee has or may hereafter acquire relating
to the Loan, whether furnished by Mortgagor or any guarantor or indemnitor.

If Mortgagor omits to prepare and deliver promptly any report required by this
Section, and such failure continues for thirty (30) days after written notice
thereof, Mortgagee may elect, in addition to exercising any remedy for an Event
of Default as provided for in this Mortgage, to make an audit of all books and
records of Mortgagor and its beneficial owners (but excluding Highland
Hospitality Corporation), including their bank accounts, which in any way
pertain to the Security, and to prepare the statement or statements which
Mortgagor failed to procure and deliver. Such audit shall be made and such
statements shall be prepared by an independent certified public accountant to be
selected by Mortgagee. Mortgagor shall pay all expenses of the audit and other
services, which expenses shall be secured hereby as part of the Indebtedness and
shall be immediately due and payable with interest thereon at the Default Rate.

Mortgagee shall afford any information received pursuant to this Section 35 the
same degree of confidentiality that Mortgagee affords similar information
proprietary to Mortgagee; provided, however, that Mortgagee does not in any way
warrant or represent that such information received from Mortgagor will remain
confidential, and, provided further, that Mortgagee shall have the unconditional
right to disclose, as necessary, any such information in the event Mortgagee
sells, transfers, conveys, or assigns this Mortgage or any portion of the
Indebtedness.

 

32



--------------------------------------------------------------------------------

36. Rights Cumulative. Each right and remedy of Mortgagee under this Mortgage,
the Note and the other Loan Documents, shall be in addition to every other right
and remedy of Mortgagee and such rights and remedies may be enforced separately,
successively and in any combination and order.

37. Subrogation. To the extent that proceeds of the Indebtedness are used to pay
any outstanding lien, charge or encumbrance affecting the Security, and such
proceeds have been advanced by Mortgagee at Mortgagor’s request, Mortgagee shall
be subrogated to all rights, interest and liens owned or held by any owner or
holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, that the terms and provisions hereof shall govern the rights and
remedies of Mortgagee and shall supersede the terms, provisions, rights, and
remedies under the lien or liens to which Mortgagee is subrogated hereunder.

38. No Waiver. Any failure by Mortgagee to insist upon the strict performance by
Mortgagor of any of the terms and provisions hereof shall not be deemed to be a
waiver of any of the terms and provisions hereof, and Mortgagee, notwithstanding
any such failure, shall have the right thereafter to insist upon the strict
performance by Mortgagor of any and all of the terms and provisions hereof to be
performed by Mortgagor.

39. Mortgage Extension. The lien hereof shall remain in full force and effect
during any postponement or extension of the time of payment of the Indebtedness,
or of any part thereof, and any number of extensions or modifications hereof, or
any additional notes taken by Mortgagee, shall not affect the lien hereof or the
liability of Mortgagor or of any subsequent obligor to pay the Indebtedness
unless and until such lien or liability be expressly released in writing by
Mortgagee.

40. Indemnification. Mortgagor shall indemnify and hold Mortgagee harmless from
and against all obligations, liabilities, losses, costs, expenses, fines,
penalties or damages (including Attorneys’ Fees) which Mortgagee may incur by
reason of this Mortgage or with regard to the Security prior to such time as
Mortgagee takes actual physical possession of and manages and operates the Real
Property after an Event of Default, except for such claims that are caused by
the gross negligence or willful misconduct of Mortgagee or the escrow holder
under any escrow agreements controlled by Mortgagee; provided, however, that
such obligation to indemnify and hold Mortgagee harmless shall not apply to the
extent that such obligations, liabilities, losses, costs, expenses, fines,
penalties or damages arise after (i) any transfer of the Real Property by
foreclosure under this Mortgage or by a deed-in-lieu thereof, (ii) the repayment
of the Loan in full, and/or (iii) the release of the lien of the Mortgage from
the Real Property. Mortgagor shall defend Mortgagee against any claim or
litigation involving Mortgagee for the same, and should Mortgagee incur such
obligation, liability, loss, cost, expense, fine, penalty or damage, then
Mortgagor shall reimburse Mortgagee upon demand. Any amount payable to Mortgagee
under this provision shall be secured hereby and, if not paid within five
(5) days following demand therefor, shall bear interest at the Default Rate.

 

33



--------------------------------------------------------------------------------

41. Nonrecourse. Except as provided in this Section 41 and in Section 17 of the
Note, notwithstanding anything else to the contrary contained herein or in any
of the other Loan Documents, no judgment for the repayment of the indebtedness
evidenced by the Note or in any action to foreclose this Mortgage or to collect
any amount payable under the Note or the other Loan Documents or for the
performance or discharge of any covenants, obligations or undertakings of
Mortgagor will be satisfied out of the personal assets of Mortgagor or of any
holders of beneficial interest in Mortgagor. Mortgagee’s sole recourse for such
judgment(s) shall be against the Real Property and other collateral as provided
pursuant to this Mortgage and any of the other Loan Documents. The foregoing
limitation on liability shall not apply, and Mortgagor shall be personally
liable, for all damages and losses incurred by Mortgagee and any equitable
relief as a court may award for the following acts or omissions, to the extent
described:

 

     

Act or Omission

  

Liability

(i)     

   Mortgagor misapplies any Condemnation (defined in Section 9 of this Mortgage)
awards or insurance proceeds attributable to the Real Property,    To the extent
of such misapplication;

(ii)

   Mortgagor misapplies any security deposits or reserves attributable to the
Real Property,    To the extent of such misapplication;

(iii)

   Mortgagor collects rents in advance in violation of any covenant under the
Loan Documents,    To the extent of such rents collected in advance;

(iv)

   Mortgagor commits any fraud, misrepresentation or waste,    To the extent of
any remedies available at law or in equity;

(v)

   Gross revenues from the Real Property are sufficient to pay any portion of
the indebtedness, operating and maintenance expenses, insurance premiums
deposits into a reserve or escrow account, or other sums required by the Loan
Documents, and Mortgagor fails to make such payments or deposits when due,    To
the extent of any funds diverted from such payments or expenses (during the
twelve (12) months prior to Mortgagee’s notice of acceleration through the date
Mortgagee takes title to the Real Property);

(vi)

   Mortgagor enters into any guarantee and/or indemnification agreement(s), as
may be required under this Mortgage,    As provided in such guarantee or
indemnification;

 

34



--------------------------------------------------------------------------------

     

Act or Omission

  

Liability

(vii)

   Mortgagor fails to pay Real Estate Taxes and other Impositions which are a
lien against the Real Property during the period of Mortgagor’s ownership,    To
the extent of any unpaid Real Estate Taxes and other Impositions, and any
additional interest, penalties or other charges assessed as a result of such
non-payment; provided, however, to the extent Mortgagor makes escrow deposits
for Real Estate taxes under the Tax Escrow Agreement or under Section 5 hereof,
Mortgagor shall have not liability for nonpayment of such Real Estate Taxes, to
the extent of such escrowed funds.

(viii)

   Mortgagor fails to maintain the levels, coverages and maximum deductibles of
insurance required under the Loan Documents, to the extent that a casualty or
liability occurs or arises and insurance proceeds would have been available had
such insurance been maintained,    In the amount of the loss incurred as the
result of such uninsured casualty or uninsured liability.

There shall be no limitation on Mortgagor’s personal liability under, nor on the
exercise of any of Mortgagee’s rights under, any indemnity from Mortgagor to
Mortgagee, including without limitation the Environmental Indemnification
Agreement, except as may be expressly set forth in the terms of such indemnity.

42. Attorneys’ Fees. Any reference to “Attorney Fees”, “Attorneys’ Fees”, or
“Attorney’s Fees” in this document includes but is not limited to both the
reasonable fees, charges and costs incurred by Mortgagee through Mortgagee’s
retention of outside legal counsel and the allocable reasonable fees, costs and
charges for services rendered by Mortgagee’s in-house counsel. Any reference to
“Attorney Fees”, “Attorneys’ Fees”, or “Attorney’s Fees” shall also include but
not be limited to those reasonable attorneys or legal fees, costs and charges
incurred by Mortgagee in the collection of any Indebtedness, the enforcement of
any obligations hereunder, the protection of the Security, the appointment of a
receiver as permitted hereunder, the foreclosure of this Mortgage, the sale of
the Security, the defense of actions arising hereunder and the collection,
protection or setoff of any claim the Mortgagee may have in a proceeding under
Title 11, United States Code, or any state bankruptcy or insolvency statute.
Attorneys’ Fees provided for hereunder shall accrue whether or not Mortgagee has
provided notice of default or of an intention to exercise its remedies for such
default.

 

35



--------------------------------------------------------------------------------

43. Administrative Fees. Mortgagee shall have the right to charge reasonable
administrative fees during the Term of the Note as Mortgagee may determine, its
reasonable discretion, in connection with any servicing requests made by
Mortgagor requiring Mortgagee’s evaluation, preparation and processing of any
such requests not to exceed $5,000.00 in any one matter. Administrative fees
shall not be charged for routine servicing matters contemplated by the Loan
Documents including, without limitation: processing payments; processing
insurance and UCC continuation documentation; processing escrow draws; review of
tenant leases, subordination non-disturbance and attornment agreements and
tenant estoppels on standard forms approved by Mortgagee without material
modifications. Such administrative fees shall apply to requests for matters not
permitted or contemplated by the Loan Documents, including, without limitation
requests for transfers or assignments, requests for partial releases; requests
for review of new easements and loan modifications and to requests, which while
contemplated by the Loan Documents, because of the nature of the request, will
require significantly more time than an institutional lender, acting reasonably,
would contemplate for such request (including without limitation, requests for
the approval of tenant leases, tenant estoppels and tenant subordination,
non-disturbance and attornment agreements which contain material differences
from Mortgagee’s standard forms). Mortgagee shall also be entitled to
reimbursement for professional fees it incurs for such administration, including
without limitation, those of architects, engineers and Attorneys’ Fees, provided
that Mortgagee shall be entitled to reimbursement of Attorneys’ Fees for either
in-house counsel or outside counsel, but not both.

44. [Omitted]

45. Protection of Security; Costs and Expenses. Mortgagor shall appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of Mortgagee, and shall pay all costs and expenses, including
without limitation cost of evidence of title and reasonable Attorneys’ Fees, in
any such action or proceeding in which Mortgagee may appear, and in any suit
brought by Mortgagee to foreclose this Mortgage or to enforce or establish any
other rights or remedies of Mortgagee hereunder. If Mortgagor fails to perform
any of the covenants or agreements contained in this Mortgage within any
applicable notice and cure periods provided for in this Mortgage, or if any
action or proceeding is commenced which affects Mortgagee’s interest in the
Security or any part thereof, including, but not limited to, eminent domain,
code enforcement, or proceedings of any nature whatsoever under any federal or
state law, whether now existing or hereafter enacted or amended, relating to
bankruptcy, insolvency, arrangement, reorganization or other form of debtor
relief, or to a decedent, then after compliance with the applicable notice and
cure provisions provided for in this Mortgage, Mortgagee may, but without
obligation to do so and without further notice to or demand upon Mortgagor and
without releasing Mortgagor from any obligation hereunder, make such
appearances, disburse such sums and take such action as Mortgagee deems
necessary or appropriate to protect Mortgagee’s interest, including, but not
limited to, disbursement of reasonable Attorneys’ Fees, entry upon the Security
to make repairs or take other action to protect the security hereof, and
payment, purchase, contest or compromise of any encumbrance, charge or lien
which in the judgment of Mortgagee appears to be prior or superior hereto.
Mortgagor further agrees to pay all reasonable expenses of Mortgagee (including
without limitation Attorney’s Fees and disbursements) (i) incident to the
protection of the rights of Mortgagee hereunder, or (ii) incident to the
enforcement or collection of payment of the Indebtedness, whether by judicial or
non-judicial proceedings, or in connection with any

 

36



--------------------------------------------------------------------------------

bankruptcy, insolvency, arrangement, reorganization or other debtor relief
proceeding of Mortgagor, or otherwise, or (iii) in connection with any title
insurance coverage ordered in connection with any foreclosure proceedings
hereunder. Mortgagor also agrees to pay all taxes (except federal and state
income taxes) and other governmental charges or impositions imposed by any
governmental authority on Mortgagee by reason of their interest in the Loan
Documents. Any amounts disbursed by Mortgagee pursuant to this Section 45 shall
be additional indebtedness of Mortgagor secured by the Loan Documents as of the
date of disbursement and shall bear interest at the Default Rate. All such
amounts shall be payable by Mortgagor immediately without demand. Nothing
contained in this Section shall be construed to require Mortgagee to incur any
expense, make any appearance, or take any other action.

46. Notices. Any notice, demand, request, statement or consent made hereunder
shall be in writing, signed by the party giving such notice, request, demand,
statement, or consent, and shall be deemed to have been properly given when
either delivered personally, delivered to a reputable overnight delivery service
providing a receipt or deposited in the United States mail, postage prepaid and
registered or certified return receipt requested, at the address set forth
below, or at such other address within the continental United States of America
as may have theretofore have been designed in writing. The effective date of any
notice given as aforesaid shall be the date of personal service, one
(1) Business Day after delivery to such overnight delivery service, or three
(3) Business Days after being deposited in the United States Mail, whichever is
applicable. For purposes hereof, the addresses are as follows:

 

If to Mortgagee:    Connecticut General Life Insurance Company    c/o CIGNA
Realty Investors    280 Trumbull Street    Hartford, Connecticut 06103    Attn:
Debt Asset Management, H-11G with a copy to:    CIGNA Corporation    280
Trumbull Street    Hartford, Connecticut 06103    Attn: Real Estate Law, H-16C
If to Mortgagor:    HH Boston Back Bay LLC    c/o Highland Hospitality
Corporation    8405 Greensboro Drive, Suite 500    McLean, Virginia 22102   
Attention: General Counsel    with a courtesy

with a courtesy

copy to:

   Highland Hospitality Corporation    8405 Greensboro Drive, Suite 500   
McLean, Virginia 22102    Attention: Chief Financial Officer

47. Release. Upon the satisfaction in full of the Indebtedness, Mortgagee shall
promptly release of record the Security from the lien hereof and shall surrender
all notes evidencing indebtedness secured by this Mortgage to Mortgagor.
Mortgagor shall pay all costs of recordation.

 

37



--------------------------------------------------------------------------------

48. Applicable Law. The provisions hereof shall be construed in accordance with
the laws of the Commonwealth of Massachusetts, without giving effect to any
principles of conflicts of laws.

49. [Omitted]

50. Invalidity. If any provision of this Mortgage shall be held invalid or
unenforceable, the same shall not affect in any respect whatsoever the validity
of the remainder of this Mortgage, except that if such provision relates to the
payment of principal or interest, then the Mortgagee may, at its option, declare
the Indebtedness due and payable upon one hundred (120) days prior written
notice to Mortgagor and, provided there exists no Event of Default hereunder,
without prepayment fee.

51. Captions. The captions in this instrument are inserted only as a matter of
convenience and for reference, and are not and shall not be deemed to be any
part hereof.

52. Modifications. This Mortgage may not be changed or terminated except in
writing signed by both parties. The provisions of this Mortgage shall extend and
be applicable to all renewals, amendments, extensions, consolidations, and
modifications of the other Loan Documents, and any and all references herein to
the Loan Documents shall be deemed to include any such renewals, amendments,
extensions, consolidations or modifications thereof.

53. Bind and Inure. The provisions of this Mortgage shall be binding on the
Mortgagor and its heirs, successors and assigns, and any subsequent owners of
the Security. The covenants of Mortgagor herein shall run with the land, and
this Mortgage and all of the covenants herein contained shall inure to the
benefit of the Mortgagee, its successors and assigns.

54. Replacement of Note. Upon receipt of evidence reasonably satisfactory to
Mortgagor of the loss, theft, destruction or mutilation of the Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Mortgagor or, in the case of any such
mutilation, upon surrender and cancellation of the Note, Mortgagor will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the Note and dated as of the date of the Note and upon such
execution and delivery all references in this Mortgage to the Note shall be
deemed to refer to such replacement Note.

55. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Mortgagor under this Mortgage, the Note
and any of the other Loan Documents.

56. Business Day. The terms “Business Day” and “Business Days” as used in this
Mortgage shall mean any calendar day other than a Saturday, a Sunday or a
federal holiday on which the U.S. Postal Service’s offices are closed for
business in one or more of McLean, Virginia; Hartford, Connecticut or Boston,
Massachusetts.

57. [Omitted]

 

38



--------------------------------------------------------------------------------

58. Authority of Mortgagee. As Operating Tenant is not a maker of the Note,
Operating Tenant hereby authorizes Mortgagee to perform any of the following
acts at any time and from time to time, all without notice to Operating Tenant
and without affecting Mortgagee’s rights or Operating Tenant’s obligations under
this Mortgage: (i) alter any terms of the Loan Documents, including renewing,
compromising, extending or accelerating, or otherwise changing the time for
payment of, or increasing or decreasing the rate of interest under, the Note,
(ii) take and hold security for the Loan Documents, accept additional or
substituted security for the Loan Documents, and subordinate, exchange, enforce,
waive, release, compromise, fail to perfect, sell or otherwise dispose of any
such security, (iii) apply any security now or later held for the Loan Documents
in any order that Mortgagee in its sole discretion may choose, and direct the
order and manner of any sale of all or any part of it and bid at any such sale,
(iv) release any obligor under the Note or any of the other Loan Documents,
including without limitation Borrower (each an “Obligor”) of its liability under
any Loan Document, and/or (v) substitute, add or release any one or more
guarantors or endorsers of the Loan Documents.

59. Waivers of Operating Tenant. Operating Tenant absolutely, unconditionally,
knowingly, and expressly waives:

(a) (1) notice of acceptance hereof; (2) notice of any loans or other financial
accommodations made or extended under this Mortgage and the Loan Documents to
which it is a party or the creation or existence of any Indebtedness; (3) notice
of the amount of the Indebtedness, subject, however, to the Operating Tenant’s
right to make inquiry of the Mortgagee to ascertain the amount of the
Indebtedness at any reasonable time; (4) notice of any adverse change in the
financial condition of any Obligor or of any other fact that might increase
Operating Tenant’s risk hereunder; (5) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents to which the Operating Tenant is a party; (6) notice of any Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to Operating Tenant hereunder or under the Loan Documents
to which the Operating Tenant is a party) and demands to which Operating Tenant
might otherwise be entitled.

(b) its right to require the Mortgagee to institute suit against, or to exhaust
any rights and remedies which the Mortgagee has or may have against, any Obligor
or any third party, or against any collateral for the Indebtedness provided by
any Obligor or any third party. Operating Tenant further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Indebtedness shall have been fully and finally performed and
indefeasibly paid) of any Obligor or by reason of the cessation from any cause
whatsoever of the liability of any Obligor in respect thereof.

(c) (1) any rights to assert against Mortgagee any defense (legal or equitable),
set-off, counterclaim, or claim which the Operating Tenant may now or at any
time hereafter have against any Obligor or any other party liable to the
Mortgagee; (2) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Indebtedness or any
security therefor; (3) any defense the Operating Tenant has to performance
hereunder, or otherwise, arising by reason of: the impairment

 

39



--------------------------------------------------------------------------------

or suspension of the Mortgagee’s rights or remedies against any Obligor; the
alteration by the Mortgagee of the Indebtedness; any discharge of any Obligor’s
obligations to the Mortgagee by operation of law as a result of the Mortgagee’s
intervention or omission; or the acceptance by the Mortgagee of anything in
partial satisfaction of the Indebtedness; and (4) the benefit of any statute of
limitations affecting Mortgagor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Indebtedness shall similarly operate to defer or
delay the operation of such statute of limitations applicable to Mortgagor’s
liability hereunder.

(d) Operating Tenant absolutely, unconditionally, knowingly, and expressly
waives any defense arising by reason of or deriving from (i) any claim or
defense based upon an election of remedies by any Mortgagee including any
defense based upon an election of remedies by the Mortgagee under the laws of
the Commonwealth of Massachusetts or any other jurisdiction; or (ii) any
election by any Mortgagee under Section 1111(b) of the Bankruptcy Code to limit
the amount of, or any collateral securing, its claim against an Obligor.

Mortgagee may elect, in its sole discretion, upon the occurrence of an Event of
Default to foreclose this Mortgage in any manner permitted by law, without
diminishing or affecting the liability of Operating Tenant hereunder except to
the extent the Indebtedness is repaid with the proceeds of such foreclosure. The
Operating Tenant is hereby relinquishing a defense to the enforceability of this
Mortgage and the Loan Documents to which Operating Tenant is a party and hereby
waives any right to assert against the Mortgagee any defense to the enforcement
of this Mortgage and the Loan Documents to which Operating Tenant is a party,
whether denominated “estoppel” or otherwise. Operating Tenant understands that
the effect of the foregoing waiver may be that Operating Tenant may have
liability hereunder for amounts with respect to which Operating Tenant may be
left without rights of subrogation, reimbursement, contribution, or indemnity
against any Obligor or other guarantors or sureties.

(e) Operating Tenant hereby absolutely, unconditionally, knowingly, and
expressly waives: (i) any right of subrogation such Operating Tenant has or may
have as against any Obligor with respect to the Indebtedness; (ii) any right to
proceed against any Obligor or any other person or entity, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which such Operating
Tenant may now have or hereafter have as against any Obligor with respect to the
Indebtedness; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of any Obligor.

Notwithstanding anything to the contrary in this Mortgage, except with respect
to the obligations of Mortgagor set forth in Sections 4 (Impositions), 7
(Insurance), 41 (Nonrecourse), and this Section 59 (Waivers of Operating
Tenant), for all purposes Operating Tenant shall not have any responsibility to
perform or provide any obligation, covenant, representation or warranty under
this Mortgage, except and only to the extent Mortgagee has accelerated the
obligations secured by the Mortgage and Mortgagee reasonably determines that
Operating Tenant’s performance of any such excluded obligation or covenant is
required in order

 

40



--------------------------------------------------------------------------------

for Mortgagee to realize upon all or any portion of the Security. Operating
Tenant’s obligations under Section 41 shall be limited to acts or omissions
which arise in connection with Operating Tenant’s duties under the Operating
Lease. So long as no Event of Default shall have occurred and be continuing,
nothing contained in this Section shall be construed so as to negatively affect
Highland Hospitality Corporation’s continued qualification as a real estate
investment trust under the Internal Revenue Code.

Except as approved by Mortgagee in writing, Operating Tenant further agrees that
it does not now and will not in the future operate any other hotels or similar
projects whether under agreements similar to the Operating Lease or otherwise.

60. Obligor’s Financial Condition. Operating Tenant assumes full responsibility
for keeping informed of Obligor’s financial condition and business operations
and all other circumstances affecting Obligor’s ability to pay and perform its
obligations to Mortgagee, and agrees that Mortgagee shall have no duty to
disclose to Operating Tenant any information which Mortgagee may receive about
Obligor’s financial condition, business operations or any other circumstances
bearing on Obligor’s ability to perform.

61. Statutory Condition; Statutory Power of Sale. This Mortgage is upon the
STATUTORY CONDITION for any breach of which, or upon the breach of any other of
Mortgagor’s covenants and undertakings hereunder, Mortgagee shall have the
STATUTORY POWER OF SALE.

62. Fixture Filing. Upon its recording in the Suffolk County Registry of Deeds,
this Mortgage shall be effective as a financing statement filed as a fixture
filing under the Uniform Commercial Code of the Commonwealth of Massachusetts.
In addition, a carbon, photographic or other reproduced copy of this Mortgage
and/or any financing statement relating hereto shall be sufficient for filing
and/or recording as a financing statement. The filing of any other financing
statement relating to any collateral, rights or interest described herein shall
not be construed to diminish any right or priority hereunder.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has duly executed this Mortgage as a sealed
instrument on the day and year first above written.

 

MORTGAGOR:

HH BOSTON BACK BAY LLC,

a Delaware limited liability company

By:  

/s/ James L. Francis

Name:   James L. Francis Title:   President             -and-

HHC TRS OP LLC,

a Delaware limited liability company

By:  

/s/ James L. Francis

Name:   James L. Francis Title:   President

Signature Page to Mortgage, Security Agreement,

Assignment of Rents and Leases and Fixture Filing



--------------------------------------------------------------------------------

STATE OF Maryland    )          )    ss:   

COUNTY OF Montgomery

   )                November 22, 2005

On this 22 day of November, 2005, before me, the undersigned notary public,
personally appeared James L. Francis, proved to me through satisfactory evidence
of identification, which was drivers license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose in his capacity as President for HH
Boston Back Bay LLC.

 

/s/ Sharon A. Rowe

Notary Public My commission expires: 10/01/08

 

STATE OF Maryland    )          )    ss:   

COUNTY OF Montgomery

   )                November 22, 2005

On this 22 day of November, 2005, before me, the undersigned notary public,
personally appeared James L. Francis, proved to me through satisfactory evidence
of identification, which was drivers license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose in his capacity as President for
HHC TRS OP LLC.

 

/s/ Sharon A. Rowe

Notary Public My commission expires: 10/01/08

Acknowledgment Page to Mortgage Security Agreement

Assignment of Rents and Leases and Fixture Filing



--------------------------------------------------------------------------------

EXHIBIT A

TO

MORTGAGE AND SECURITY AGREEMENT

Legal Description

All that certain real property situated in the City of Boston, Suffolk County,
Commonwealth of Massachusetts, described as follows:

EXHIBIT A